 

Exhibit 10.2

 

 

 

$275,000,000

 

CREDIT AGREEMENT

 

dated as of September 26, 2014,

 

among

 

NORTHSTAR REALTY FINANCE CORP.,

 

as Borrower,

 

THE LENDERS PARTY HERETO

 

And

 

UBS AG, STAMFORD BRANCH,

 

as Administrative Agent

 

 

 

 

 

 

TABLE OF CONTENTS

 

Section   Page       ARTICLE I DEFINITIONS       SECTION 1.01 Defined Terms 1
SECTION 1.02 Classification of Loan 20 SECTION 1.03 Terms Generally 20 SECTION
1.04 Accounting Terms; GAAP 21       ARTICLE II THE CREDITS       SECTION 2.01
Reserved 21 SECTION 2.02 The Loan 21 SECTION 2.03 Evidence of Debt; Repayment of
the Loan 22 SECTION 2.04 Administrative Agent Fees 22 SECTION 2.05 Interest
Based on Type of Loan 22 SECTION 2.06 Interest Conversions 23 SECTION 2.07
Maturity of the Loan 24 SECTION 2.08 Optional and Mandatory Prepayments 24
SECTION 2.09 Alternate Rate of Interest 26 SECTION 2.10 Yield Protection 27
SECTION 2.11 Breakage Costs 28 SECTION 2.12 Payments Generally; Pro Rata
Treatment; Sharing of Setoffs 28 SECTION 2.13 Taxes 30 SECTION 2.14 Mitigation
Obligations 33       ARTICLE III REPRESENTATIONS AND WARRANTIES       SECTION
3.01 Organization; Powers 34 SECTION 3.02 Authorization; Enforceability 34
SECTION 3.03 No Conflicts 34 SECTION 3.04 Material Adverse Changes 34 SECTION
3.05 Properties 34 SECTION 3.06 Intellectual Property 35 SECTION 3.07
Litigation; Compliance with Laws 35 SECTION 3.08 Agreements 35 SECTION 3.09
Federal Reserve Regulations 35 SECTION 3.10 Investment Company Act 36 SECTION
3.11 Use of Proceeds 36 SECTION 3.12 Taxes 36 SECTION 3.13 No Material
Misstatements 36 SECTION 3.14 Solvency 36 SECTION 3.15 Labor Matters 37 SECTION
3.16 Reserved 37

 

- ii -

 

  

SECTION 3.17 Employee Benefit Plans 37 SECTION 3.18 Environmental Matters 37
SECTION 3.19 Insurance 38 SECTION 3.20 Anti-Terrorism and Anti-Money Laundering
Laws 38 SECTION 3.21 Foreign Corrupt Practices 39       ARTICLE IV AFFIRMATIVE
COVENANTS       SECTION 4.01 Financial Statements, Reports, etc. 39 SECTION 4.02
Litigation and Other Notices 40 SECTION 4.03 Existence; Businesses and
Properties 41 SECTION 4.04 Maintenance of Property 42 SECTION 4.05 Obligations
and Taxes 42 SECTION 4.06 Maintaining Records; Access to Properties and
Inspections; Annual Meetings 42 SECTION 4.07 Use of Proceeds 43 SECTION 4.08
Compliance with Environmental Laws; Environmental Reports 43       ARTICLE V
NEGATIVE COVENANTS       SECTION 5.01 Indebtedness 43 SECTION 5.02 Liens 45
SECTION 5.03 Reserved 47 SECTION 5.04 Limitation on Fundamental Changes 47
SECTION 5.05 Business 48 SECTION 5.06 Limitation on Accounting Changes 48
SECTION 5.07 Fiscal Year 48 SECTION 5.08 Compliance with Anti-Terrorism and
Anti-Money Laundering Laws 48       ARTICLE VI EVENTS OF DEFAULT       SECTION
6.01 Events of Default 49       ARTICLE VII THE ADMINISTRATIVE AGENT      
SECTION 7.01 Appointment and Authority 51 SECTION 7.02 Rights as a Lender 52
SECTION 7.03 Exculpatory Provisions 52 SECTION 7.04 Reliance by Administrative
Agent 53 SECTION 7.05 Delegation of Duties 53 SECTION 7.06 Resignation of Agent
53 SECTION 7.07 Non-Reliance on Agent and Other Lenders 54 SECTION 7.08
Withholding Tax 54 SECTION 7.09 Reserved 55 SECTION 7.10 Enforcement 55

 

- iii -

 

  

ARTICLE VIII MISCELLANEOUS       SECTION 8.01 Notices 55 SECTION 8.02 Waivers;
Amendment 58 SECTION 8.03 Expenses; Indemnity; Damage Waiver 60 SECTION 8.04
Successors and Assigns 62 SECTION 8.05 Survival of Agreement 65 SECTION 8.06
Counterparts; Integration; Effectiveness 65 SECTION 8.07 Severability 65 SECTION
8.08 Right of Setoff 65 SECTION 8.09 Governing Law; Jurisdiction; Consent to
Service of Process 66 SECTION 8.10 Waiver of Jury Trial 67 SECTION 8.11 Headings
67 SECTION 8.12 Treatment of Certain Information; Confidentiality 67 SECTION
8.13 USA PATRIOT Act Notice and Customer Identification Information and
Verification 68 SECTION 8.14 Interest Rate Limitation 68

 

SCHEDULES       Schedule A Loan Schedule Schedule B Indebtedness Existing on the
Closing Date     EXHIBITS       Exhibit A Form of Assignment and Assumption
Exhibit B Form of Non-Bank Certificate

 

- iv -

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this "Agreement") dated as of September 26, among
NORTHSTAR REALTY FINANCE CORP, a Maryland corporation ("Borrower"), the Lenders
from time to time a party hereto and UBS AG, STAMFORD BRANCH, as administrative
agent (in such capacity, "Administrative Agent") for the Lenders.

 

WITNESSETH:

 

Borrower has requested the Lenders to extend credit in the form of a Loan to be
made on the Borrowing Date in the initial principal amount set forth on the Loan
Schedule.

 

The Lenders are willing to extend such credit to Borrower on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.01      Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings specified
below:

 

"ABR", is used when the Loan is bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

"ABR Loan" shall mean a Loan bearing interest at a rate determined by reference
to the Alternate Base Rate in accordance with the provisions of Article II.

 

"Adjusted LIBOR Rate" shall mean, if the Loan is a Eurodollar Loan, for any
Interest Period, (a) an interest rate per annum (rounded upward, if necessary,
to the nearest 1/100th of 1%) determined by the Administrative Agent to be equal
to the LIBOR Rate for the Loan in effect for such Interest Period divided by
(b) 1 minus the Statutory Reserves (if any) for the Loan for such Interest
Period.

 

"Administrative Agent" shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article VII.

 

"Administrative Agent Fees" shall have the meaning assigned to such term in
Section 2.04.

 

"Administrative Questionnaire" shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

"Affiliate" shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

"Agent" shall mean the Administrative Agent.

 

- 1 -

 

  

"Agreement" shall have the meaning assigned to such term in the preamble hereto.

 

"Alternate Base Rate" shall mean, for any day, a fluctuating rate per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) equal to the
greatest of (a) the Base Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 0.50% and (c) the Adjusted LIBOR Rate
for an Interest Period of one-month beginning on such day (or if such day is not
a Business Day, on the immediately preceding Business Day) plus 100 basis
points. If the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Base Rate or the Federal Funds Effective Rate shall
be effective on the effective date of such change in the Base Rate or the
Federal Funds Effective Rate, respectively.

 

"Anti-Money Laundering Laws" shall mean any Requirements of Law related to money
laundering, including 18 U.S.C. §§ 1956 and 1957 and the Bank Secrecy Act, 31
U.S.C. §§ 5311 et seq., as amended by the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
("USA PATRIOT Act") of 2001 (Title III of Pub. L. 107-56), and its implementing
regulations (collectively, the "Bank Secrecy Act").

 

"Anti-Terrorism Laws" shall mean any Requirements of Law related to terrorism
financing and economic sanctions, including the Trading With the Enemy Act (50
U.S.C. § 1 et seq., as amended), the International Emergency Economic Powers Act
(50 U.S.C. §1701 et seq., as amended) and Executive Order 13224 (effective
September 24, 2001), and their implementing regulations.

 

"Applicable Margin" shall mean the applicable margin set forth in the Loan
Schedule.

 

"Approved Fund" shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

"Assignment and Assumption" shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 8.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit A, or any other form approved by the
Administrative Agent.

 

"Base Rate" shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is effective. The corporate base rate is not necessarily the lowest rate
charged by the Administrative Agent to its customers.

 

"Board" shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

- 2 -

 

  

"Board of Directors" shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person or if there is
none, the Board of Directors of the managing member of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
person and (iv) in any other case, the functional equivalent of the foregoing.

 

"Borrower" shall have the meaning assigned to such term in the preamble hereto.

 

"Borrowing" shall mean an extension of credit by the Lender to Borrower in the
form of the Loan made hereunder on the Borrowing Date.

 

"Borrowing Date" shall mean the date of the Borrowing hereunder and specified on
the Loan Schedule.

 

"Breakage Cost" shall have the meaning set forth in Section 2.11.

 

"Business Day" shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with (a) a Eurodollar Loan, the
term "Business Day" shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

"Cash Available For Distribution" shall mean net income (loss) attributable to
common stockholders in the Borrower calculated in accordance with GAAP, adjusted
by adding (or subtracting) non-controlling interests attributable to a Borrower
operating partnership, if any, and the following items: depreciation and
amortization items including depreciation and amortization, straight-line rental
income or expense, amortization of above/below market leases, amortization of
deferred financing costs, amortization of discount on financings and other, and
equity-based compensation; cash flow related to CDO equity interests; accretion
of consolidated CDO bond discounts; non-cash net interest income in consolidated
CDOs; unrealized gain (loss) from the change in fair value; realized gain (loss)
on investments and other, excluding accelerated amortization related to sales of
CDO bonds or other investments; provision for (reversal of) loan losses;
impairment on property; acquisition gains or losses; distributions to joint
venture partners; transaction costs; foreign currency gains (losses); impairment
on goodwill and other intangible assets and gains (losses) on sales; and
one-time events pursuant to changes in GAAP and certain other non-recurring
items. For example, Cash Available For Distribution has been adjusted to exclude
non-recurring gain (loss) from deconsolidation of certain CDOs. These items, if
applicable, include any adjustments for unconsolidated ventures. For the
avoidance of doubt, the calculation of "Cash Available For Distribution" as
provided herein should be consistent with the calculation of Cash Available For
Distribution disclosed in any financial statements of the Borrower.

 

"Cash Equivalents" shall mean, as at any date of determination, any of the
following: (a) marketable direct obligations issued by, or unconditionally
guaranteed by, the United States government or issued by any agency thereof and
backed by the full faith and credit of the United States, in each case maturing
within one year from the date of acquisition; (b) certificates of

 

- 3 -

 

  

deposit, time deposits, eurodollar time deposits, bankers' acceptances or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies (fully protected against
currency fluctuations), in each case, having combined capital and surplus of not
less than $500,000,000; (c) commercial paper of an issuer rated at least A-2 by
S&P or P-2 by Moody's, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing one year
or less from the date of acquisition; (d) repurchase obligations of any Lender
or of any commercial bank satisfying the requirements of clause (b) of this
definition, having a term of no more than 30 days with respect to securities
issued or fully guaranteed or insured by the United States government; (e)
shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (d) of this
definition; and (f) the equivalents of the foregoing in any jurisdiction in
which any Subsidiary is organized or doing business.

 

"Casualty Event" shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of Borrower or any of
its Subsidiaries. "Casualty Event" shall include but not be limited to any
taking of all or any part of any Real Property of any person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Requirements of Law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any person or any part
thereof by any Governmental Authority, civil or military, or any settlement in
lieu thereof.

 

"CERCLA" shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.

 

A "Change in Control" shall mean means the consummation of any transaction
(including, without limitation, any merger or consolidation) the result of which
is that any "person" (as that term is used in Section 13(d)(3) of the Exchange
Act) becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of more than 50% of Borrower's then outstanding
Voting Stock or other Voting Stock into which its Voting Stock is reclassified,
consolidated, exchanged or changed, measured by voting power rather than number
of shares.

 

"Change in Law" shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a "Change in Law", regardless of the date
enacted, adopted or issued.

 

- 4 -

 

  

"Charges" shall have the meaning assigned to such term in Section 8.14.

 

"Closing Date" shall mean the date of this Agreement.

 

"Code" shall mean the Internal Revenue Code of 1986, as amended.

 

"Commonly Controlled Entity" means an entity, whether or not incorporated, which
is under common control with Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes Borrower and which is treated as a
single employer under Section 414 of the Code.

 

"Companies" shall mean Borrower and its Subsidiaries; and "Company" shall mean
any one of them.

 

"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

"Control" shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms "Controlling" and "Controlled" shall have meanings correlative thereto.

 

"Conversion Make-Whole Amounts" shall have the meaning specified in
Section 2.06(b).

 

"Credit Enhancement Agreements" means, collectively, any documents, instruments,
guarantees or agreements entered into by Borrower or any Securitization Entity
for the purpose of providing credit support (that is reasonably customary as
determined by Borrower) with respect to any Securitization Indebtedness.

 

"Credit Event Determination" shall have the meaning given in the 2003 ISDA
Credit Derivatives Definitions as published by the International Swaps and
Derivatives Association, Inc.

 

"Credit Extension" shall mean the making of a Loan by a Lender.

 

"Cut-Off Date" shall mean the date of this Agreement.

 

"Default" shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

 

"Default Rate" shall have the meaning assigned to such term in Section 2.05(d).

 

"Derivative Transaction" means (i) a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate

 

- 5 -

 

  

swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets (including
terms and conditions incorporated by reference in such agreement) and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, or (iii) any combination of these transactions.

 

"dollars" or "$" shall mean lawful money of the United States.

 

"Domestic Subsidiary" shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.

 

"EBITDA" means, for any period, without duplication, an amount equal to Cash
Available For Distribution of the Borrower and its consolidated Subsidiaries on
a consolidated basis for such period plus, to the extent deducted in computing
Cash Available For Distribution for such period, interest expense for such
period plus the provision for Federal, state, local and foreign income taxes
payable of the Borrower and its consolidated Subsidiaries plus the amount of
dividends or distributions paid or required to be paid during such period in
respect of preferred Equity Interests (excluding any balloon payments payable on
maturity of such Equity Interests). Notwithstanding anything herein to the
contrary, EBITDA for the four-fiscal quarter period ending (a) on September 30,
2014 shall equal (x) EBITDA for the fiscal quarter ending September 30, 2014
times (y) 4; (b) on December 31, 2014 shall equal (x) EBITDA for the two
consecutive fiscal quarter period ending December 31, 2014 times (y) 2; (c) on
March 31, 2015 shall equal (x) EBITDA for the three consecutive fiscal quarter
period ending March 31, 2015 times (y) 4/3; and (d) after March 31, 2015 shall
be EBITDA for the most recent four-fiscal quarter period then ended.

 

"Eligible Assignee" shall mean any person to whom the Loan (or a portion
thereof) is permitted to be assigned pursuant to Section 8.04(b)(i); provided
that "Eligible Assignee" shall not include Borrower or any of its Affiliates or
Subsidiaries or any natural person.

 

"Embargoed Person" shall mean any party that (i) is publicly identified on the
most current list of "Specially Designated Nationals and Blocked Persons"
published by the U.S. Treasury Department's Office of Foreign Assets Control
("OFAC"), is a "designated national" pursuant to OFAC's Cuban Assets Control
Regulations (31 C.F.R. 515.305), or resides, is organized or chartered, or has a
place of business in a country or territory that is prohibited pursuant to the
OFAC sanctions programs or (ii) is publicly identified as prohibited from doing
business with the United States under the International Emergency Economic
Powers Act, the Trading With the Enemy Act, or any other Requirements of Law.

 

- 6 -

 

  

"Environment" shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.

 

"Environmental Claim" shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.

 

"Environmental Law" shall mean any and all present and future federal, state,
local and foreign laws, treaties, laws, statutes, ordinances, regulations,
rules, decrees, orders, judgments, consent orders, consent decrees, code or
other binding requirements, and the common law, relating to protection of public
health or the Environment, the processing, manufacturing, generation, handling,
disposal, transportation, Release or threatened Release of Hazardous Material,
natural resources or natural resource damages, or occupational safety or health,
and any and all Environmental Permits.

 

"Environmental Permit" shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

 

"Equity Interest" shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the
Cut-Off Date or issued after the Cut-Off Date, but excluding debt securities
convertible or exchangeable into such equity.

 

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

"ERISA Affiliate" shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.

 

"ERISA Event" shall mean (a) any "reportable event," as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) with respect to a Plan, the failure to satisfy the minimum funding standard
of Section 412 of the Code and Section 302 of ERISA, whether or not waived; (c)
the failure to make by its due date a required installment under Section 430(j)

 

- 7 -

 

  

of the Code with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan; (d) the filing pursuant to Section 412(c)
of the Code or Section 303(d) of ERISA (or after the effective date of the
Pension Protection Act of 2006, Section 412(c) of the Code and Section 302(c) of
ERISA) of an application for a waiver of the minimum funding standard with
respect to any Plan; (e) the incurrence by any Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by any Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, or the occurrence of any event or condition which could reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (g) the incurrence by any
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal from any Plan or Multiemployer Plan; (h) the receipt by any Company
or its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (i) the
"substantial cessation of operations" within the meaning of Section 4062(e) of
ERISA with respect to a Plan; (j) the imposition of a lien or the posting of a
bond or other security; and (k) the occurrence of a nonexempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which could reasonably be expected to result in liability to any Company.

 

"Eurodollar Loan" shall mean a Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate in accordance with the provisions of
Article II.

 

"Events of Default" shall have the meaning assigned to such term in
Section 6.01.

 

"Excess Amount" shall have the meaning assigned to such term in Section 2.08(d).

 

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

 

"Excluded Taxes" shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder, (a) Taxes imposed on or measured by its net
income or profits and franchise Taxes imposed on it or branch profits Taxes,
however denominated, by a jurisdiction as a result of the recipient being
organized or having its principal office or, in the case of any Lender, its
applicable lending office in such jurisdiction, or that are Other Connection
Taxes, (b) in the case of a Lender (other than an assignee pursuant to a request
by Borrower under Section 2.14), any U.S. federal withholding Tax that is
imposed on amounts payable to or for the account of such Lender pursuant to any
Requirements of Law that are in effect at the time such Foreign Lender becomes a
party hereto, except to the extent that such Foreign Lender's assignor, if any,
was entitled, immediately prior to such assignment, to receive additional
amounts or indemnity payments from Borrower with respect to such withholding tax
pursuant to Section 2.13, (c) in the case of a Lender who designates a new
lending office, any U.S. federal withholding Tax that is imposed on amounts
payable to or for the account of such Lender pursuant to any Requirements of Law
that are in effect at the time of such change in lending office, except to the
extent that such Foreign Lender was entitled, immediately prior to such change
in lending office, to receive additional amounts or indemnity payments from
Borrower with respect to such withholding Tax

 

- 8 -

 

  

pursuant to Section 2.13, (d) any U.S. federal withholding Tax that is
attributable to such Lender's failure to comply with Section 2.13(f), or (e) any
withholding Taxes imposed under FATCA.

 

"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future U.S.
Treasury regulations or official administrative interpretations thereof, any
treaty, law, regulation, intergovernmental agreement or other official guidance
enacted by any other jurisdiction or relating to an intergovernmental agreement
between the United States and any other jurisdiction, which in either case,
facilitates the implementation of Sections 1471 through 1474 of the Code, and
any agreements entered into pursuant to Section 1471(b)(1) of the Code or in
connection with an intergovernmental agreement between the United States and any
other jurisdiction that facilitates the implementation of Section 1471 through
1474 of the Code.

 

"Federal Funds Effective Rate" shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

"Financial Officer" of any person shall mean the chief financial officer,
principal accounting officer, treasurer, chief accounting officer or controller
of such person.

 

"FIRREA" shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

 

"Fixed Charge Coverage Ratio" means, as of any date of determination, the ratio
of EBITDA for the period of twelve calendar months ending on, or ended
immediately prior to, such date of determination to Fixed Charges for such
period.

 

"Fixed Charges" shall mean, with respect to any date of determination, the
amount of interest paid in cash by Borrower during the period of twelve calendar
months ending on, or ended immediately prior to, such date of determination,
with respect to Indebtedness that is recourse to Borrower and dividends paid by
Borrower on its issued and outstanding preferred Equity Interests. For
Indebtedness that is partially recourse to Borrower, "Fixed Charges" includes
cash interest expense paid by Borrower on the recourse portion.

 

"Fixed Rate" shall mean, with respect to a Fixed Rate Loan, the fixed rate of
interest set forth in the Loan Schedule.

 

"Fixed Rate Loan" shall mean a Loan issued hereunder bearing a fixed rate of
interest.

 

"Fixed Rate Quotation Request" shall have the meaning specified in
Section 2.06(b).

 

"Foreign Lender" shall mean any Lender that is not, for United States federal
income tax purposes, (i) an individual who is a citizen or resident of the
United States, (ii) a corporation,

 

- 9 -

 

  

partnership or other entity treated as a corporation or partnership created or
organized in or under the laws of the United States, or any political
subdivision thereof, (iii) an estate whose income is subject to U.S. federal
income taxation regardless of its source or (iv) a trust if a court within the
United States is able to exercise primary supervision over the administration of
such trust and one or more United States persons have the authority to control
all substantial decisions of such trust.

 

"Foreign Subsidiary" shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

 

"Fund" shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

 

"GAAP" shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

 

"Guarantee Obligation" means as to any Person (the "guaranteeing person"), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness (the "primary obligations") of any other unrelated third Person
(the "primary obligor") in any manner, whether directly or indirectly,
including, without limitation, any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lesser of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person's
reasonably anticipated liability in respect thereof as determined by Borrower in
good faith.

 

"Governmental Authority" shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or

 

- 10 -

 

  

pertaining to government (including any supra-national bodies such as the
European Union, the European Central Bank or the Organisation for Economic
Co-operation and Development).

 

"Hazardous Materials" shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls ("PCBs") or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

 

"Hedging Agreement" shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

 

"Hedging Obligations" shall mean obligations under or with respect to Hedging
Agreements.

 

"Indebtedness" shall mean, for any Person, without duplication,

 

(i)           all indebtedness for borrowed money of such Person (and all other
obligations owing by such Person under the documents pursuant to which such
indebtedness borrowed);

 

(ii)          all non-contingent (but only so long as non-contingent)
obligations issued, undertaken or assumed by such Person as the deferred
purchase price of Property or services (other than earn-out payments made in
connection with acquisitions and trade payables and accrued expenses paid on
customary terms and not more than 90 days past due and incurred in the ordinary
course of business on ordinary terms), excluding payments made in connection
with non-compete arrangements;

 

(iii)         all non-contingent reimbursement or payment obligations of such
Person with respect to surety instruments (such as, for example, unpaid
reimbursement obligations in respect of a drawing under a letter of credit);

 

(iv)         all obligations of such Person evidenced by notes, bonds,
debentures or similar instruments, including obligations so evidenced incurred
in connection with the acquisition of Property or businesses;

 

(v)          all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement, or incurred as financing,
in either case with respect to Property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such Property), the amount of
such indebtedness to be deemed the lesser of the outstanding amount thereof and
the fair market value of such Property;

 

(vi)         all obligations under leases that shall have been or should be, in
accordance with GAAP, recorded as capital leases in respect of which such Person
is liable as lessee;

 

- 11 -

 

  

(vii)        all obligations, contingent or otherwise, relative to the face
amount of all letters of credit, whether or not drawn, and banker's acceptances
issued for the account of such Person;

 

(viii)       all obligations of such Person under any take-or-pay or other
similar arrangements that are not in the ordinary course of business;

 

(ix)          all indebtedness of other Persons referred to in clauses (i)
through (viii) above secured by (or for which the Holder of such indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in Property (including accounts and contracts rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
indebtedness, the amount of such indebtedness to be deemed to be the lesser of
the outstanding amount thereof and the fair market value of such Property;

 

(x)           all obligations of such Person in respect of Derivative
Transactions; and

 

(xi)          all Guarantee Obligations of such Person in respect of
indebtedness of the kinds referred to in clauses (i) through (x) above.

 

Indebtedness shall not include accounts extended by suppliers in the ordinary
course of business on normal trade terms in connection with the purchase of
goods and services. The Indebtedness of any Person shall include any
Indebtedness of any partnership in which such Person is the general partner
(limited to the lesser of the face amount thereof and the shareholders equity of
the Person who is the general partner).

 

"Indemnified Taxes" shall mean all Taxes other than Excluded Taxes.

 

"Indemnitee" shall have the meaning assigned to such term in Section 8.03(b).

 

"Information" shall have the meaning assigned to such term in Section 8.12.

 

"Intellectual Property" shall have the meaning assigned to such term in
Section 3.06(a).

 

"Interest Payment Date" means the Borrowing Date, each Quarterly Date and the
Maturity Date.

 

"Interest Period" means, if the Loan is a Eurodollar Loan, the period commencing
on the Borrowing Date and ending on the first Quarterly Date thereafter, and
each subsequent period commencing on such Quarterly Date and ending on the next
succeeding Quarterly Date, provided that (i) the final such Interest Period
shall end on and include the Maturity Date of the Loan; and (ii) any conversion
of the Loan from a Eurodollar Loan to an ABR Loan under Section 2.06(c) shall
take place immediately regardless of whether such change shall occur during such
Interest Period.

 

"Leases" shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence

 

- 12 -

 

  

or hereafter entered into, affecting the use or occupancy of all or any portion
of any Real Property.

 

"Lenders" shall mean (a) the Persons that have become a party hereto pursuant to
a Lender Addendum and (b) any Person that has become a party hereto pursuant to
an Assignment and Assumption, other than, in each case, any such Person that has
ceased to be a party hereto pursuant to an Assignment and Assumption.

 

"LIBOR Rate" shall mean, with respect to a Eurodollar Loan for any Interest
Period, the rate per annum determined by the Administrative Agent to be the
arithmetic mean of the offered rates for deposits in dollars with a term
comparable to such Interest Period that appears on the LIBOR Page (as defined
below) at approximately 11:00 a.m., London, England time, on the second full
London Business Day preceding the first day of such Interest Period; provided,
that (i) if no comparable term for an Interest Period is available, the LIBOR
Rate shall be determined using the weighted average of the offered rates for the
two terms most nearly corresponding to such Interest Period and (ii) if there
shall at any time no longer exist a LIBOR Page, "LIBOR Rate" shall mean, with
respect to each day during each Interest Period pertaining to a Eurodollar Loan,
the rate per annum equal to the rate at which the Administrative Agent is
offered deposits in dollars at approximately 11:00 a.m., London, England time,
two London Business Days prior to the first day of such Interest Period in the
London interbank market for delivery on the first day of such Interest Period
for the number of days comprised therein and in an amount comparable to its
portion of the amount of such Eurodollar Loan to be outstanding during such
Interest Period. Notwithstanding the foregoing, for purposes of clause (c) of
the definition of Alternate Base Rate, the rates referred to above shall be the
rates as of 11:00 a.m., London, England time, on the date of determination
(rather than the second London Business Day preceding the date of
determination). "LIBOR Page" shall mean the display designated as Reuters Screen
LIBOR01 Page (or such other page as may replace such page on such service for
the purpose of displaying the rates at which dollar deposits are offered by
leading banks in the London interbank deposit market).

 

"Lien" shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement to provide
priority or preference, including any easement, right-of-way or other
encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed by law; (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such property; and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

"Loan Documents" shall mean this Agreement.

 

"Loan" shall mean the term loan borrowed under this Agreement with the
characteristics set forth in the Loan Schedule.

 

"Loan Schedule" shall mean Schedule A hereto.

 

- 13 -

 

  

"London Business Day" shall mean any day on which banks are generally open for
dealings in dollar deposits in the London interbank market.

 

"Make-Whole Amount" means, in relation to any Make-Whole Event with respect to
the Loan, for each Lender, an amount equal to the absolute value of the
difference between (if negative):

 

(a)          gains received (if any) by such Lender as a result of their
terminating, liquidating, obtaining or reestablishing any hedge or related
trading position relating to the Loan;

 

and

 

(b)          the aggregate amount of losses or costs incurred by such Lender as
a result of their terminating, liquidating, obtaining or reestablishing any
hedge or related trading position relating to the Loan.

 

"Make-Whole Event" means any event (including any prepayment of the Loan
pursuant to Sections 2.08(a), (b) or (c) or any acceleration of the Loan in
accordance with Article VI) which results in a Lender receiving any amount on
account of the principal of its portion of the Loan prior to the scheduled
payment date therefor.

 

"Margin Stock" shall have the meaning assigned to such term in Regulation U.

 

"Market Disruption Loan" shall mean a Loan, the rate of interest applicable to
which is based upon the Market Disruption Rate, and the Applicable Margin with
respect thereto shall be the same as the Applicable Margin then applicable to a
Eurodollar Loan; provided that, other than with respect to the rate of interest
and Applicable Margin applicable thereto, a Market Disruption Loan shall for all
purposes hereunder and under the other Loan Documents be treated as an ABR Loan.

 

"Market Disruption Rate" shall mean, for any day, a fluctuating rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1%) equal to, in the
reasonable discretion of the Administrative Agent, either (i) the Alternate Base
Rate for such day or (ii) the rate for such day reasonably determined by the
Administrative Agent to be the cost of funds of representative participating
members in the interbank eurodollar market selected by the Administrative Agent
(which may include Lenders) for maintaining loans similar to a Market Disruption
Loan. Any change in the Market Disruption Rate shall be effective as of the
opening of business on the effective day of any change in the relevant component
of the Market Disruption Rate.

 

"Material Adverse Effect" shall mean (a) a material adverse effect on the
business, operations, properties or condition (financial or otherwise) of
Borrower and its Subsidiaries, taken as a whole; (b) material impairment of the
ability of the Borrower to fully and timely perform any of its obligations under
any Loan Document; or (c) material impairment of the rights of or benefits or
remedies available to the Lenders under any Loan Document.

 

- 14 -

 

  

"Material Subsidiary" means, at any time, any Subsidiary of the Borrower that,
on a consolidated basis with its Subsidiaries, has shareholders' equity of
greater than 20% of total shareholders' equity of the Borrower and its
Subsidiaries.

 

"Maturity Date" shall mean, in respect of the Loan, the date set forth in the
Loan Schedule.

 

"Maximum Rate" shall have the meaning assigned to such term in Section 8.14.

 

"MNPI" shall have the meaning assigned to such term in Section 8.01(d).

 

"Multiemployer Plan" shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur liability.

 

"Non-Recourse Indebtedness" means Indebtedness for which the recourse of the
lender for non-payment is limited to (i) such lender's Liens on a particular
asset or group of assets or (ii) a single Person or group of Persons that own
only a particular asset or group of assets (and in any event shall include
Indebtedness incurred as part of an acquisition of a portfolio of assets whereby
one pool of assets within such portfolio is financed separately from another
pool of assets within such portfolio and such Indebtedness is recourse to both
pools of assets within such portfolio, so long as such Indebtedness has recourse
only to the assets within such portfolio); provided that customary "bad acts"
guarantees, environmental guarantees and similar agreements shall not constitute
recourse.

 

"Obligations" shall mean (a) obligations of Borrower from time to time arising
under or in respect of the due and punctual payment of (i) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loan, when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, and (ii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
Borrower under this Agreement and the other Loan Documents, and (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of Borrower under or pursuant to this Agreement and the other Loan Documents.

 

"OFAC" shall have the meaning set forth in the definition of "Embargoed Person."

 

"Officers' Certificate" shall mean a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer or the president
or one of the Financial Officers, each in his or her official (and not
individual) capacity.

 

"Organizational Documents" shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such

 

- 15 -

 

  

person, (ii) in the case of any limited liability company, the certificate of
formation and operating agreement (or similar documents) of such person,
(iii) in the case of any limited partnership, the certificate of formation and
limited partnership agreement (or similar documents) of such person, (iv) in the
case of any general partnership, the partnership agreement (or similar document)
of such person and (v) in any other case, the functional equivalent of the
foregoing.

 

"Other Connection Taxes" shall mean, with respect to any recipient of any
payment to be made by or on account of Borrower hereunder, Taxes imposed as a
result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, or Loan Document).

 

"Other Credit Agreement" means each credit agreement (other than this Agreement)
substantially similar to this Agreement, that is entered into among the Company,
the Lenders party thereto and UBS AG, Stamford Branch, as administrative agent
thereunder.

 

"Other Taxes" shall mean all present or future stamp or documentary Taxes or any
other excise, property or similar Taxes, charges or levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document (and any interest, additions to Tax or penalties applicable
thereto) except any such Taxes that are Other Connection Taxes.

 

"Participant" shall have the meaning assigned to such term in Section 8.04(d).

 

"Participant Register" shall have the meaning assigned to such term in
Section 8.04(d).

 

"PBGC" shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

"Permitted Liens" shall have the meaning assigned to such term in Section 5.02.

 

"person" shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

"Plan" shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).

 

"Prepayment Premium" shall mean, in relation to any Make-Whole Event with
respect to the Loan, for each Lender, an amount equal to (a) if such Make-Whole
Event occurs at any time from and including the Closing Date to and including
the one-year anniversary of the Closing Date, 1.0% of the aggregate outstanding
principal amount of the portion of such Lender's Loan that is to be prepaid in
connection with such Make-Whole Event, (b) if such Make-Whole Event occurs at
any time after the one year anniversary of the Closing Date to and including the
two-year anniversary of the Closing Date, 0.50% of the aggregate outstanding

 

- 16 -

 

  

principal amount of the portion of such Lender's Loan that is to be prepaid in
connection with such Make-Whole Event, and (c) if such Make-Whole Event occurs
at any time after the two-year anniversary of the Closing Date, zero.

 

"Principal Amount" shall mean, in respect of the Loan, the date set forth in the
Loan Schedule.

 

"Private Side Communications" shall have the meaning assigned to such term in
Section 8.01(d).

 

"Private Siders" shall have the meaning assigned to such term in
Section 8.01(d).

 

"property" shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

 

"Public Siders" shall have the meaning assigned to such term in Section 8.01(d).

 

"Quarterly Date" means the 19th day of each March, June, September and December
in each year (or, if any such day is not a Business Day, the next succeeding
Business Day).

 

"Real Property" shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

 

"Refinancing Indebtedness" means Indebtedness that is incurred to refund,
refinance, replace, exchange, renew, repay or extend (including pursuant to any
defeasance or discharge mechanism) any Indebtedness existing on the Cut-Off Date
or incurred in compliance with this Agreement including Indebtedness of Borrower
used to refinance Refinancing Indebtedness; provided that:

 

(a)          the Refinancing Indebtedness has a stated maturity at the time such
Refinancing Indebtedness is incurred that is the same as or greater than the
stated maturity of the Indebtedness being refinanced; and

 

(b)          such Refinancing Indebtedness is incurred in an aggregate amount
that is equal to or less than the sum of the aggregate amount then outstanding
of the Indebtedness being refinanced (plus, without duplication, any additional
Indebtedness incurred to pay premiums (including tender premiums), defeasance
costs, accrued interest and fees and expenses in connection therewith).

 

"Register" shall have the meaning assigned to such term in Section 8.04(c).

 

- 17 -

 

  

"Regulation D" shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

"Regulation S-X" shall mean Regulation S-X promulgated under the Securities Act.

 

"Regulation T" shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

"Regulation U" shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

"Regulation X" shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

"Related Parties" shall mean, with respect to any person, such person's
Affiliates and the partners, directors, officers, employees, agents and advisors
of such person and of such person's Affiliates.

 

"Release" shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

 

"Required Lenders" shall mean, at any time, Lenders having more than 50% of the
principal amount of the Loan outstanding at such time.

 

"Requirements of Law" shall mean, collectively, any and all applicable
requirements of any Governmental Authority including any and all laws,
judgments, orders, executive orders, decrees, ordinances, rules, regulations,
statutes or case law.

 

"Response" shall mean (a) "response" as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.

 

"Responsible Officer" of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.

 

"Sarbanes-Oxley Act" shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.

 

"Securities Act" shall mean the Securities Act of 1933.

 

"Single Employer Plan" means any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan.

 

- 18 -

 

  

"Statutory Reserves" shall mean for any Interest Period for a Eurodollar Loan,
the average maximum rate at which reserves (including any marginal, supplemental
or emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the United States Federal Reserve System
in New York City with deposits exceeding one billion dollars against
"Eurocurrency liabilities" (as such term is used in Regulation D. A Eurodollar
Loan shall be deemed to constitute Eurodollar liabilities and to be subject to
such reserve requirements without benefit of or credit for proration, exceptions
or offsets which may be available from time to time to any Lender under
Regulation D.

 

"Subsidiary" shall mean, as to any Person, a corporation, partnership, limited
liability company, trust, estate or other entity of which shares of stock or
other ownership interests having ordinary voting power (other than stock or such
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned, directly or indirectly through one or more intermediaries, or
both, by such Person. Unless the context requires otherwise, "Subsidiary" refers
to a Subsidiary of Borrower.

 

"Succession Event Determination" shall have the meaning given in the 2003 ISDA
Credit Derivatives Definitions as published by the International Swaps and
Derivatives Association, Inc.

 

"Tax Return" shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

 

"Taxes" shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

"Transactions" shall mean, collectively, the transactions to occur on or prior
to the Borrowing Date pursuant to the Loan Documents, including (a) the
execution, delivery and performance of the Loan Documents and the Borrowing
hereunder; and (b) the payment of all fees and expenses to be paid on or prior
to the Borrowing Date and owing in connection with the foregoing.

 

"Turn-Over Subsidiary" means any Subsidiary of the Borrower that: (i) is a
borrower of Non-Recourse Indebtedness that has either matured or is subject to
an event of default or equivalent condition beyond the applicable grace period,
if any, provided therefor and such event of default or equivalent condition has
caused the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders), to accelerate such Non-Recourse Indebtedness;
(ii) has holders of such Non-Recourse Indebtedness (or a trustee or agent on
behalf of such holders) that have initiated foreclosure proceedings against the
collateral securing such Non-Recourse Indebtedness (a "Non-Recourse Indebtedness
Foreclosure"); and (iii) has advised Administrative Agent in writing that either
it does not intend to contest such Non-Recourse Indebtedness Foreclosure or
intends to convey the collateral subject to such Non-Recourse Indebtedness
Foreclosure to the holders of such Indebtedness.

 

- 19 -

 

  

"Type," refers to whether the rate of interest on the Loan is a Fixed Rate or is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

 

"UCC" shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

 

"United States" shall mean the United States of America.

 

"USA PATRIOT Act" shall have the meaning set forth in the definition of "Anti-
Money Laundering Laws."

 

"Voting Stock" shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.

 

"Withdrawal Liability" shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02      Classification of Loan.

 

For purposes of this Agreement, references to a Type of Loan (e.g., a
"Eurodollar Loan") shall apply to the Loan if the Loan is of that Type, or
otherwise as the context requires.

 

SECTION 1.03      Terms Generally.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." The word "will" shall be construed to have the same
meaning and effect as the word "shall." Unless the context requires otherwise
(a) any definition of or reference to any Loan Document, agreement, instrument
or other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in the other Loan Documents), (b) any
reference herein to any person shall be construed to include such person's
successors and assigns, (c) the words "herein," "hereof" and "hereunder," and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference to any law or regulation herein shall refer to such law or regulation
as amended, modified or supplemented from time to time, and (f) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract.

 

- 20 -

 

  

SECTION 1.04      Accounting Terms; GAAP.

 

(a)          Except as otherwise expressly provided herein, all financial
statements to be delivered pursuant to this Agreement shall be prepared in
accordance with GAAP as in effect from time to time and all terms of an
accounting or financial nature shall be construed and interpreted in accordance
with GAAP, as in effect on the Cut-Off Date unless otherwise agreed to by
Borrower and the Required Lenders.

 

(b)          Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature shall be construed, and all computations of
amounts and ratios referred to in, and determinations of compliance with the
provisions hereof shall be made without giving effect to any election under FASB
Accounting Standards Codification 825 (or any other part of FASB Accounting
Standards Codification having a similar result or effect) for purposes of
valuing any Indebtedness or other liabilities of Borrower or any Subsidiary of
any Borrower at "fair value" or to include any gain or loss attributable thereto
in the calculation of net income (or loss) of Borrower or any Subsidiary of
Borrower.

 

ARTICLE II

THE CREDITS

 

SECTION 2.01      Reserved.

 

SECTION 2.02      The Loan.

 

(a)          Subject to the terms and conditions herein, the Lenders shall make
a Loan to Borrower on the Borrowing Date with the Principal Amount, Maturity
Date, Type and Applicable Margin or Fixed Rate (as applicable) set forth in the
Loan Schedule. The Loan Schedule shall set forth the portion of the Principal
Amount of the Loan that each Lender has agreed to fund (such Lender's
"portion").

 

(b)          Each Lender shall fund its portion of the Loan on the Borrowing
Date by wire transfer of immediately available funds to such account in New York
City as the Administrative Agent may designate not later than 12:00 (noon), New
York City time, and the Administrative Agent shall promptly credit the amounts
so received to an account as designated therefor by Borrower in a notice to the
Administrative Agent or, if the Borrowing shall not occur on such date because
any condition precedent to the Borrowing shall not have been met, return the
amounts so received to the respective Lenders.

 

(c)          Unless the Administrative Agent shall have received notice from a
Lender prior to the Borrowing Date that such Lender will not make available to
the Administrative Agent such Lender's portion of the Loan, the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent at the time of the Borrowing in accordance with
paragraph (b) above, and the Administrative Agent may, in reliance upon such
assumption, make available to Borrower on such date a corresponding amount. If
the Administrative Agent shall have so made funds available, then, to the extent
that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and Borrower severally agrees to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to

 

- 21 -

 

  

Borrower until the date such amount is repaid to the Administrative Agent at
(i) in the case of Borrower, the interest rate applicable at the time to the
Loan and (ii) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation. If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount shall
constitute such Lender's portion of the Loan for purposes of this Agreement, and
Borrower's obligation to repay the Administrative Agent such corresponding
amount pursuant to this Section 2.02(c) shall cease.

 

SECTION 2.03      Evidence of Debt; Repayment of the Loan.

 

(a)          Promise to Repay.    Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender, each Lender's
portion of the principal amount of the Loan as provided in Section 2.07.

 

(b)          Lender and Administrative Agent Records.    Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the Indebtedness of Borrower to such Lender resulting from the portion of the
Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain records including (i) the amount of the Loan
made hereunder, Type thereof and the Interest Period applicable thereto;
(ii) the amount of any principal, interest, Make-Whole Amount, Prepayment
Premium or Breakage Costs due and payable or to become due and payable from
Borrower to each Lender hereunder; and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender's share thereof. The entries made in the records maintained by the
Administrative Agent and each Lender pursuant to this paragraph shall be prima
facie evidence of the existence and amounts of the obligations therein recorded;
provided that the failure of any Lender or the Administrative Agent to maintain
such records or any error therein shall not in any manner affect the obligations
of Borrower to repay the Loan in accordance with its terms. In the event of any
conflict between the records maintained by any Lender and the records of the
Administrative Agent in respect of such matters, the records of the
Administrative Agent shall control in the absence of manifest error.

 

SECTION 2.04      Administrative Agent Fees.

 

Borrower agrees to pay to the Administrative Agent, for its own account, the
administrative fees payable in the amounts and at the times separately agreed
upon between Borrower and the Administrative Agent (the "Administrative Agent
Fees"). Once paid, none of the Administrative Agent Fees shall be refundable
under any circumstances.

 

SECTION 2.05      Interest Based on Type of Loan.

 

(a)          Eurodollar Loan.   Subject to the provisions of Section 2.05(d), if
the Loan is a Eurodollar Loan, the Loan shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for the Loan
plus the Applicable Margin.

 

(b)          Fixed Rate Loan.   Subject to the provisions of Section 2.05(d), if
the Loan is a Fixed Rate Loan, the Loan shall bear interest at the Fixed Rate.

 

- 22 -

 

  

(c)          ABR Loan.   Subject to the provisions of Section 2.05(d), if the
Loan is converted to an ABR Loan, the Loan shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin, during the
period for which the Loan remains an ABR Loan.

 

(d)          Default Rate.   Notwithstanding the foregoing, if there is an Event
of Default or if any principal of or interest on the Loan or any fee or other
amount payable by Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue Obligations shall, to the
extent permitted by applicable law, bear interest, after as well as before
judgment, at a rate per annum equal to 2.0% plus the rate otherwise applicable
to a Eurodollar Loan as provided in the preceding paragraphs of this
Section 2.05 (the "Default Rate").

 

(e)          Interest Payment Dates.   Interest on the Loan shall be payable in
advance on each Interest Payment Date for (in the case of Eurodollar Loans) the
Interest Period commencing on such Interest Payment Date and (in the case of
Fixed Rate Loans) for the period from such Interest Payment Date to but
excluding the immediately following Interest Payment Date; provided that
(i) interest accrued pursuant to Section 2.05(d) shall be payable on demand;
(ii) in the event of any conversion of the Loan from a Eurodollar Loan to a
Fixed Rate Loan prior to the end of the current Interest Period therefor, if the
related Fixed Rate exceeds the rate of interest on such Eurodollar Loan for such
Interest Period then the Borrower shall pay the additional interest thereon in
advance, for the period from the date of such conversion to but excluding the
immediately succeeding Interest Payment Date, on the effective date of such
conversion; (iii) in the event of any conversion of the Loan from a Eurodollar
Loan to a Fixed Rate Loan prior to the end of the current Interest Period
therefor, if the related Fixed Rate is less than the rate of interest on such
Eurodollar Loan for such Interest Period then the excess interest thereon shall
be credited to reduce the amount of interest payable on the immediately
succeeding Interest Payment Date; and (iv) interest accruing on ABR Loans shall
be payable in advance based on the ABR as in effect on such Interest Payment
Date (with any changes to such rate during the period from such Interest Payment
Date to the immediately succeeding Interest Payment Date to be added to, or
credited against, the amount of interest payable on such succeeding Interest
Payment Date).

 

(f)           Interest Calculation.   All interest hereunder shall be computed
on the basis of a year of 360 days (or 365 days in the case of an ABR Loan) and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBOR Rate shall be determined by the Administrative Agent in accordance with
the provisions of this Agreement and such determination shall be conclusive
absent manifest error.

 

(g)          Currency for Payment of Interest.   All interest paid or payable
pursuant to this Section 2.05 shall be paid in U.S. dollars.

 

SECTION 2.06      Interest Conversions.

 

(a)          Generally.   The Loan made on the Borrowing Date shall be either a
Eurodollar Loan or a Fixed Rate Loan, which designation shall be specified in
the Loan Schedule. If the

 

- 23 -

 

  

Loan is a Eurodollar Loan, Borrower may request to convert the Loan to a Fixed
Rate Loan, as provided in Section 2.06(b).

 

(b)          Fixed Rate Conversion Request.   If the Loan is a Eurodollar Loan,
by written notice to the Administrative Agent, Borrower may, from time to time,
request a quotation (a "Fixed Rate Quotation Request") from all of the Lenders
for a fixed rate conversion with respect to the Loan. Upon receipt of a Fixed
Rate Quotation Request, the Lenders may, but shall be under no obligation to,
provide interest rate quotes specifying a fixed rate of interest for the
Eurodollar Loan. Such fixed rate shall be determined by the Lenders on the basis
that the Eurodollar Loan to bear such rate shall mature on the originally
scheduled Maturity Date of such Eurodollar Loan and with interest payable
quarterly on the Interest Payment Dates (with such conversion to occur as of the
last day of the then-current Interest Period applicable to the Eurodollar Loan).
If the Lenders do elect to quote a fixed rate of interest in relation to such
conversion, each Lender shall specify the costs and expenses that would be
payable to such Lender in connection with such conversion ("Conversion
Make-Whole Amounts"), which may at each Lender's option include the aggregate
amount of losses or costs that would be incurred by such Lender as a result of
its terminating, liquidating, obtaining or reestablishing any hedge or related
trading position relating to the Eurodollar Loan. No such conversion shall be
effective until the Lenders and the Administrative Agent make such changes to
their records under Section 2.03(b) to reflect such conversion and unless
Borrower pays to the Administrative Agent (for distribution to the Lenders) the
related Conversion Make-Whole Amount. A Eurodollar Loan that is converted
pursuant to this Section 2.06(b) shall constitute a "Fixed Rate Loan" for all
purposes hereof (including, without limitation, prepayment) after such
conversion. A conversion of a Eurodollar Loan to a Fixed Rate Loan shall be
permanent.

 

Promptly following receipt of an Fixed Rate Quotation Request, the
Administrative Agent shall advise each Lender of the details thereof.

 

(c)          Automatic Conversion to ABR Loan.   Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing, the
Administrative Agent or the Required Lenders may require, by notice to Borrower,
that, if the Loan is a Eurodollar Loan (i) the Loan may not be continued as a
Eurodollar Loan, and (ii) unless repaid, the Loan shall be converted to an ABR
Loan at the end of the Interest Period applicable thereto.

 

SECTION 2.07      Maturity of the Loan.

 

Borrower shall pay to the Administrative Agent, for the account of the Lenders,
on the Maturity Date designated in the Loan Schedule (or if any such date is not
a Business Day, on the immediately succeeding Business Day) the outstanding
principal amount of the Loan (without prejudice to the Borrower's obligations
hereunder and under the other Loan Documents to pay all other accrued and unpaid
amounts then owing to the Lenders hereunder and thereunder).

 

SECTION 2.08      Optional and Mandatory Prepayments.

 

(a)          Optional Prepayments.   Borrower shall have the right at any time
and from time to time to prepay the Loan, in whole or in part, subject to the
requirements of this Section 2.08; provided that each partial prepayment shall
be in an amount (i) that is an integral multiple of

 

- 24 -

 

  

$1,000,000 and not less than $10,000,000 or, if less, the outstanding principal
amount of the Loan, and (ii) that shall include all accrued and unpaid interest
thereon to the prepayment date, the Make-Whole Amount, Prepayment Premium and
the Breakage Costs (if any) with respect to the Loan.

 

(b)          Mandatory Prepayment.   In the event that a Credit Event
Determination or a Succession Event Determination occurs with respect to the
Borrower, the principal amount of the Loan then outstanding, and accrued
interest on the Loan, and all other amounts payable by Borrower hereunder,
together with the Make-Whole Amount, Prepayment Premium and any Breakage Costs
shall automatically become immediately due and payable without demand, protest
or other formalities of any kind, all of which are hereby expressly waived by
Borrower.

 

(c)          Prepayment Upon a Change in Control.   If any Change in Control
occurs, then Borrower will promptly notify the Administrative Agent (who shall
notify each Lender) of such Change in Control and the date upon which it
occurred. If any Lender then outstanding furnishes a written request for
prepayment of all or any portion of the Loan held by such Lender to the
Administrative Agent not more than 10 days after receipt by such Lender of such
notice of such Change in Control from the Administrative Agent, Borrower will
prepay all or any such portion of the Loan then held by such Lender, as stated
in such written request, at one hundred percent (100%) of the principal amount
so prepaid plus accrued and unpaid interest thereon to the prepayment date, the
Make-Whole Amount, Prepayment Premium and the Breakage Costs, if any, with
respect to such portion of the Loan. Each such prepayment shall occur on the
date that is 30 days after Borrower receives the request for repayment from a
Lender, unless Borrower and such Lender agree to a different date. Each notice
from the Administrative Agent pursuant to this Section 2.08(c) shall make
explicit reference to this Section 2.08(c) and shall state that the right of the
Lenders to require prepayment thereof must be exercised within 10 days of the
receipt of such notice.

 

(d)          Application of Prepayments.   Prior to any optional prepayment
hereunder, Borrower shall specify the portion of the Loan to be prepaid in the
notice of such prepayment pursuant to Section 2.08(e), subject to the provisions
of this Section 2.08(d). In the event of any optional prepayment, the aggregate
amount of such prepayment shall be allocated between each Lender pro rata based
on the portion of the Loan each Lender holds over the aggregate principal amount
of outstanding of the Loan. Notwithstanding the foregoing any Lender may elect,
by written notice to the Administrative Agent at least one Business Day prior to
the prepayment date, to decline any prepayment of its portion of the Loan,
pursuant to this Section 2.08, in which case the aggregate amount of the
prepayment that would have been applied to prepay such Lender's portion, but was
so declined shall be ratably offered to each Lender that initially accepted such
prepayment.

 

(e)          Notice of Prepayment.   Borrower shall notify the Administrative
Agent by written notice of any optional prepayment hereunder not less than 5
days prior to the date of such prepayment. Each such notice shall be
irrevocable; provided, that any such notice may be conditioned on the
consummation of a refinancing or other transaction and may be rescinded or
postponed on or prior to the proposed prepayment date if such refinancing or
other transaction is not consummated or is delayed. Each such notice shall
specify the prepayment date, the principal amount and accrued interest of the
Loan or portion thereof to be prepaid and a

 

- 25 -

 

  

reasonably detailed calculation of the amounts owing in respect of such
prepayment. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof, and each Lender shall
specify to the Administrative Agent the amount of any Make-Whole and/or Breakage
Costs resulting from such prepayment.

 

(f)           Make-Whole Amounts and Prepayment Premium.   Upon the occurrence
of (i) any event (including any prepayment of the Loan pursuant to this
Section 2.08 or any acceleration of the Loan in accordance with Section 6.01)
which results in any Lender receiving any amount on account of the principal
amount of its portion of the Loan prior to the scheduled payment date therefor,
or (ii) any default in the making of any payment or prepayment required to be
made in respect of any Lender's portion of the Loan, Borrower shall owe any such
affected Lender a Make-Whole Amount and Prepayment Premium with respect to such
portion.

 

SECTION 2.09      Alternate Rate of Interest.

 

(a)          If the Loan is a Eurodollar Loan, and prior to the commencement of
any Interest Period:

 

(i)          the Administrative Agent determines (which determination shall be
final and conclusive absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBOR Rate for such Interest Period;
or

 

(ii)         the Administrative Agent determines or is advised in writing by the
Required Lenders that the Adjusted LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their portions of the Loan for such Interest Period;

 

then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, the Loan shall be converted, on the last day of the
then-current Interest Period, to a Market Disruption Loan. In such an event, the
Loan shall continue as a Market Disruption Loan until such time as the
Administrative Agent has determined that adequate and reasonable means exist for
ascertaining the Adjusted LIBOR Rate for the related Interest Period. Upon any
such determination by the Administrative Agent, the Administrative Agent shall
promptly deliver to Borrower and the Lenders written notice thereof, and on the
first day of the next succeeding Interest Period, the Loan shall bear interest
at its original Adjusted LIBOR Rate.

 

(b)          Illegality.   Notwithstanding any other provision of this
Agreement, if, after the date hereof, any change in any law or regulation or in
the interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
to extend credit at the Adjusted LIBOR Rate or to give effect to its obligations
as contemplated hereby with respect to any extension of credit at the Adjusted
LIBOR Rate and the Loan is a Eurodollar Loan, then (x) such Lender shall
promptly deliver to the Administrative Agent (who shall in turn provide to
Borrower) a certificate notifying the Administrative Agent of such circumstances
and setting forth the Alternative Base Rate that would be applicable to such
Lender's portion of the Loan if Borrower converted such portion of

 

- 26 -

 

  

the Loan to an ABR Loan (which notice shall be withdrawn when such Lender
determines in good faith that such circumstances no longer exist), (y) the
obligation of such Lender to continue extending credit at the Adjusted LIBOR
Rate shall forthwith be cancelled and its portion of the Loan shall be converted
to an ABR Loan until such time as it shall no longer be unlawful for such Lender
to extend credit at the LIBOR Rate, and until such time, such Lender shall then
be obligated only to extend credit at the Alternative Base Rate.

 

SECTION 2.10      Yield Protection.

 

(a)          Increased Costs Generally.   If the Loan is a Eurodollar Loan, and
any Change in Law shall:

 

(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in, by
any Lender (except any reserve requirement reflected in the Adjusted LIBOR
Rate); or

 

(ii)          impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or the portion of the Loan
made by such Lender or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining its portion of the Loan (or of maintaining its
obligation to make any such portion of the Loan), or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount), then, upon request of such Lender, Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.

 

(b)          Capital Requirements.   If any Lender determines (in good faith,
but in its sole absolute discretion) that any Change in Law affecting such
Lender or any lending office of such Lender or such Lender's holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender's capital or on the capital of such Lender's
holding company, if any, as a consequence of this Agreement, or the portion of
the Loan made by such Lender, to a level below that which such Lender or such
Lender's holding company could have achieved but for such Change in Law (taking
into consideration such Lender's policies and the policies of such Lender's
holding company with respect to capital adequacy), then from time to time
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender's holding company for any such reduction
suffered.

 

(c)          Certificates for Reimbursement.   A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.10 and delivered to Borrower shall be conclusive absent manifest
error. Borrower shall pay such Lender or the amount shown as due on any such
certificate within 15 days after receipt thereof.

 

(d)          Delay in Requests.   Failure or delay on the part of any Lender to
demand compensation pursuant to this Section 2.10 shall not constitute a waiver
of such Lender's right to

 

- 27 -

 

  

demand such compensation; provided that Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender's intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).

 

SECTION 2.11      Breakage Costs.

 

If the Loan is a Eurodollar Loan, in the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of the Loan earlier than the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default) or (b) the conversion of the Loan to a Fixed Rate Loan earlier
than the last day of the Interest Period applicable thereto, then, in any such
event, Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Lender's portion of the Loan had such event not occurred, at the
Adjusted LIBOR Rate that would have been applicable to such portion of the Loan,
for the period from the date of such event to the last day of the then current
Interest Period therefor over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. The amounts described to in this paragraph, shall be referred to herein
collectively as "Breakage Costs". A certificate of any Lender setting forth in
reasonable detail any Breakage Costs that such Lender is entitled to receive
pursuant to this Section 2.11 shall be delivered to Borrower (with a copy to the
Administrative Agent) and shall be conclusive and binding absent manifest error.
Borrower shall pay such Lender the amount shown as due on any such certificate
within 15 days after receipt thereof.

 

SECTION 2.12      Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

 

(a)          Payments Generally.   Borrower shall make each payment required to
be made by it hereunder or under any other Loan Document (whether of principal,
interest, fees or of amounts payable under Section 2.06(b), 2.08(f), 2.10, 2.11,
2.13 or 8.03, or otherwise) on or before the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 3:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff, deduction or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 677 Washington
Boulevard, Stamford Connecticut 06901. The Administrative Agent shall distribute
any such payments received by it for the account of any other person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, unless
specified otherwise, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All

 

- 28 -

 

  

payments under each Loan Document shall be made in dollars, except as expressly
specified otherwise.

 

(b)          Pro Rata Treatment.   Each payment by Borrower of interest in
respect of the Loan shall be applied to the amounts of such obligations owing to
the Lenders pro rata according to the respective amounts then due and owing to
the Lenders.

 

(c)          Sharing of Set-Off.   If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on its portion of the Loan or other Obligations
resulting in such Lender's receiving payment of a proportion of the aggregate
amount of its portion of the Loan and accrued interest thereon or other
Obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loan and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective portions of the Loan
and other amounts owing them, provided that:

 

(i)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)          the provisions of this paragraph shall not be construed to apply
to (x) any payment made by Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
portion of the Loan to any assignee or participant, other than to any Subsidiary
of Borrower (as to which the provisions of this paragraph (c) shall apply).

 

Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable Requirements of Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against
Borrower's rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of Borrower in the amount of
such participation.

 

(d)          Borrower Default.   Unless the Administrative Agent shall have
received notice from Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders hereunder that Borrower
will not make such payment, the Administrative Agent may assume that Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders the amount due. In such event,
if Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

- 29 -

 

  

SECTION 2.13      Taxes.

 

(a)          Payments Free of Taxes.   Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the applicable withholding
agent shall be required by applicable Requirements of Law (as determined in the
good faith discretion of the applicable withholding agent) to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased by the Borrower as necessary so that after all required
deductions have been made (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Requirements of Law.

 

(b)          Payment of Other Taxes by Borrower.   Without limiting the
provisions of paragraph (a) above, Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Requirements
of Law.

 

(c)          Payment Upon Change in Law.   If any change in law shall subject
any Lender to any Tax of any kind whatsoever with respect to this Agreement, or
any portion of the Loan made by it, or change the basis of taxation of payments
to such Lender in respect thereof (except for Indemnified Taxes or Other
Taxes/Other Connection Taxes that are imposed on or measured by net income
(however denominated) or that are franchise Taxes or branch profits Taxes and
the imposition of, or any change in the rate of, any Excluded Tax/Other
Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes) and the result
of any of the foregoing shall be to increase the cost to such Lender of making
or maintaining its portion of the Loan (or of maintaining its obligation to make
any such portion of the Loan), or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount), then, upon request of such Lender, Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

(d)          Indemnification by Borrower.   Borrower shall indemnify the
Administrative Agent and each Lender, within 15 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable by the Administrative Agent or such Lender, as the
case may be, and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)          Evidence of Payments.   As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to the

 

- 30 -

 

  

Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)           Status of Lenders.   Any Lender that is entitled to an exemption
from or reduction of any withholding Tax with respect to any payments hereunder
or under any other Loan Document shall, to the extent it may lawfully do so,
deliver to Borrower and to the Administrative Agent, at the time or times
reasonably requested by Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Requirements of
Law as will permit such payments to be made without withholding or at a reduced
rate of withholding. In addition, any Lender, if requested by Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Requirements of Law or reasonably requested by Borrower or the
Administrative Agent as will enable Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the above two sentences, in the case of any Taxes that are not U.S. federal
withholding taxes, the completion, execution and submission of non-U.S. federal
forms shall not be required if in the Lender's judgment such completion,
execution or submission would subject such Lender to any unreimbursed cost or
expense or would be disadvantageous to such Lender in any material respect.

 

Without limiting the generality of the foregoing, any Foreign Lender shall, to
the extent it may lawfully do so, deliver to Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

 

(i)           duly completed copies of Internal Revenue Service Form W-8BEN-E
(or any successor forms) claiming eligibility for benefits of an income tax
treaty to which the United States of America is a party,

 

(ii)          duly completed copies of Internal Revenue Service Form W-8ECI (or
any successor forms),

 

(iii)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate, in substantially the form of Exhibit B, or any other form approved
by the Administrative Agent, to the effect that such Foreign Lender is not (A) a
"bank" within the meaning of Section 881(c)(3)(A) of the Code, (B) a "10 percent
shareholder" of Borrower within the meaning of Section 881(c)(3)(B) of the Code,
or (C) a "controlled foreign corporation" described in Section 881(c)(3)(C) of
the Code, and that no payments in connection with the Loan Documents are
effectively connected with such Foreign Lender's conduct of a U.S. trade or
business and (y) duly completed copies of Internal Revenue Service Form W-8BEN-E
(or any successor forms),

 

(iv)         to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), an

 

- 31 -

 

  

Internal Revenue Service Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN-E, a
certificate in substantially the form of Exhibit B, Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided
that, if the Foreign Lender is a partnership (and not a participating Lender)
and one or more beneficial owners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a certificate, in
substantially the form of Exhibit B, on behalf of such beneficial owner(s), or

 

(v)          any other form prescribed by applicable Requirements of Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made.

 

Each Foreign Lender shall, from time to time after the initial delivery by such
Foreign Lender of the forms described above, whenever a lapse in time or change
in such Foreign Lender's circumstances renders such forms, certificates or other
evidence so delivered obsolete or inaccurate, promptly (1) deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) renewals, amendments or additional or successor
forms, properly completed and duly executed by such Foreign Lender, together
with any other certificate or statement of exemption required in order to
confirm or establish such Foreign Lender's status or that such Foreign Lender is
entitled to an exemption from or reduction in U.S. federal withholding tax or
(2) notify Administrative Agent and Borrower of its inability to deliver any
such forms, certificates or other evidence.

 

Any Lender that is not a Foreign Lender shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as prescribed by
applicable law or upon the request of Borrower or the Administrative Agent),
duly executed and properly completed copies of Internal Revenue Service Form W-9
(or any successor form(s)) certifying that it is not subject to backup
withholding.

 

(g)          If a payment made to a Lender under this Agreement would be subject
to U.S. federal withholding tax imposed by FATCA and the rules and regulations
promulgated pursuant thereto if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or Administrative Agent as may be necessary for the
Borrower and the Administrative Agent to comply with their obligations under
FATCA, to determine that such Lender has or has not complied with such Lender's
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (g), "FATCA"
shall include any amendments made to FATCA after the date of this Agreement.

 

- 32 -

 

  

(h)          Treatment of Certain Refunds.   If the Administrative Agent or a
Lender determines, in its sole discretion exercised in good faith, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by Borrower or with respect to which Borrower has paid
additional amounts pursuant to this Section, it shall pay to Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by Borrower under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender or in the event the Administrative Agent or such Lender is required
to repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other person. Notwithstanding anything to the
contrary, in no event will the Administrative Agent or any Lender be required to
pay any amount to Borrower the payment of which would place the Administrative
Agent or such Lender in a less favorable net after-tax position than the
Administrative Agent or such Lender would have been in if the Indemnified Taxes
or Other Taxes giving rise to such refund had never been imposed in the first
instance.

 

(i)           Payments.   For purposes of this Section 2.13, any payments by the
Administrative Agent to a Lender of any amounts received by the Administrative
Agent from Borrower on behalf of such Lender shall be treated as a payment from
Borrower to such Lender.

 

SECTION 2.14      Mitigation Obligations.

 

(a)          Designation of a Different Lending Office.    If any Lender
requests compensation under Section 2.10, or requires Borrower to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.13, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its
portion of the Loan hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.10 or 2.13, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment. A certificate setting forth such costs and
expenses submitted by such Lender to Borrower shall be conclusive absent
manifest error.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to the Administrative Agent and each of the
Lenders that:

 

- 33 -

 

  

SECTION 3.01      Organization; Powers.

 

The Borrower (a) is duly organized and validly existing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
carry on its business as now conducted and to own and lease its property and
(c) is qualified and in good standing (to the extent such concept is applicable
in the applicable jurisdiction) to do business in every jurisdiction where such
qualification is required, with exceptions in each case that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. There is no existing default under any Organizational Document of the
Borrower or any event which, with the giving of notice or passage of time or
both, would constitute a default by any party thereunder except defaults that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.02      Authorization; Enforceability.

 

The Transactions to be entered into by Borrower are within Borrower's powers and
have been duly authorized by all necessary action on the part of Borrower. This
Agreement has been duly executed and delivered by Borrower and constitutes, and
each other Loan Document to which Borrower is to be a party, when executed and
delivered by Borrower, will constitute, a legal, valid and binding obligation of
Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03      No Conflicts.

 

The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (i) such
as have been obtained or made and are in full force and effect, and (ii)
consents, approvals, registrations, filings, permits or actions the failure to
obtain or perform which could not reasonably be expected to result in a Material
Adverse Effect, (b) will not violate the Organizational Documents of the
Borrower, (c) will not violate any Requirements of Law, (d) will not violate or
result in a default or require any consent or approval under any indenture,
agreement or other instrument binding upon the Borrower or its property, or give
rise to a right thereunder to require any payment to be made by the Borrower,
except for violations, defaults or the creation of such rights that could not
reasonably be expected to result in a Material Adverse Effect, and (e) will not
result in the creation or imposition of any Lien on any property of the
Borrower, except Permitted Liens.

 

SECTION 3.04      Material Adverse Changes.

 

Since the Cut-Off Date nothing has occurred with respect to Borrower that has
had a Material Adverse Effect.

 

SECTION 3.05      Properties.

 

Generally.   The Borrower has good title to, or valid leasehold interests in,
all its property material to its business, free and clear of all Liens except
for Permitted Liens and minor irregularities or deficiencies in title that,
individually or in the aggregate, do not interfere with its

 

- 34 -

 

  

ability to conduct its business as currently conducted or to utilize such
property for its intended purpose. The property of the Borrower, taken as a
whole, (i) is in good operating order, condition and repair (ordinary wear and
tear excepted) and (ii) constitutes all the property which is required for the
business and operations of the Borrower as presently conducted.

 

SECTION 3.06      Intellectual Property.

 

(a)          Ownership/No Claims.   The Borrower owns, or is licensed to use,
all patents, patent applications, trademarks, trade names, service marks,
copyrights, technology, trade secrets, proprietary information, domain names,
know-how and processes necessary for the conduct of its business as currently
conducted (the "Intellectual Property"), except for those the failure to own or
license which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.07      Litigation; Compliance with Laws.

 

There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority now pending or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any business, property or rights
of the Borrower (i) that involve any Loan Document or any of the Transactions or
(ii) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect. Neither the Borrower
nor any of its property is in violation of, nor will the continued operation of
its property as currently conducted violate, any Requirements of Law (including
any zoning or building ordinance, code or approval or any building permits) or
any restrictions of record or agreements affecting the Borrower's Real Property
or is in default with respect to any Requirements of Law, where such violation
or default, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.08      Agreements.

 

The Borrower is not a party to any agreement or instrument or subject to any
corporate or other constitutional restriction that has resulted or could
reasonably be expected to result in a Material Adverse Effect. The Borrower is
not in default in any manner under any provision of any indenture or other
agreement or instrument evidencing Indebtedness, or any other agreement or
instrument to which it is a party or by which it or any of its property is or
may be bound, where such default could reasonably be expected to result in a
Material Adverse Effect, and no condition exists which, with the giving of
notice or the lapse of time or both, would constitute such a default.

 

SECTION 3.09      Federal Reserve Regulations.

 

The Borrower is not engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock. No part of the proceeds of the Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
regulations of the Board, including Regulation T, U or X.

 

- 35 -

 

  

SECTION 3.10      Investment Company Act.

 

The Borrower is not subject to regulation under the Investment Company Act of
1940 or under any other federal or state statute or regulation which may limit
its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. The Borrower is not a "registered
investment company" or a company "controlled" by a "registered investment
company" or a "principal underwriter" of a "registered investment company" as
such terms are defined in the Investment Company Act of 1940.

 

SECTION 3.11      Use of Proceeds.

 

Borrower will use the proceeds of the Loan made on the Borrowing Date for
general corporate purposes.

 

SECTION 3.12      Taxes.

 

The Borrower has (a) timely filed or caused to be timely filed all U.S. federal
income Tax Returns and all material state, local and foreign Tax Returns
required to have been filed by it and all such Tax Returns are true and correct
in all material respects, (b) duly and timely paid, collected or remitted or
caused to be duly and timely paid, collected or remitted all Taxes (whether or
not shown on any Tax Return) due and payable, collectible or remittable by it
and all assessments received by it, except Taxes (i) that are being contested in
good faith by appropriate proceedings and for which the Borrower has set aside
on its books adequate reserves in accordance with GAAP or (ii) which could not,
individually or in the aggregate, have a Material Adverse Effect and (c)
satisfied all of its withholding Tax obligations except for failures that could
not be reasonably expected to, individually or in the aggregate, result in a
Material Adverse Effect. The Borrower has made adequate provision in accordance
with GAAP for all material Taxes not yet due and payable. The Borrower is
unaware of any proposed or pending tax assessments, deficiencies or audits that
could be reasonably expected to, individually or in the aggregate, result in a
Material Adverse Effect.

 

SECTION 3.13      No Material Misstatements.

 

No information, report, financial statement, certificate, exhibit or schedule
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto (excluding projections), taken as a whole,
contained or contains any material misstatement of fact or omitted or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were or are made, not materially
misleading as of the date such information is dated or certified; provided that
any projections and pro forma financial information contained in such materials
are based upon good faith estimates and assumptions believed by the Borrower to
be reasonable at the time made.

 

SECTION 3.14      Solvency.

 

Immediately after the consummation of the Transactions to occur on the Borrowing
Date and immediately following the making of the Loan and after giving effect to
the application of the proceeds of the Loan, (a) the fair value of the
properties of Borrower will exceed its debts

 

- 36 -

 

  

and liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of Borrower will be greater than the amount that
will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) Borrower will be able to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) Borrower will not have
unreasonably small capital with which to conduct its business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Borrowing Date. For the avoidance of doubt, determinations in this
Section 3.14 shall not be made for the Borrower on a consolidated basis with its
Subsidiaries.

 

SECTION 3.15      Labor Matters.

 

As of the Borrowing Date, there are no strikes, lockouts or slowdowns against
the Borrower pending or, to the knowledge of the Borrower, threatened that could
reasonably be expected to have a Material Adverse Effect. The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower is bound that could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.16      Reserved.

 

SECTION 3.17      Employee Benefit Plans.

 

The Borrower and its ERISA Affiliates is in compliance in all material respects
with the applicable provisions of ERISA and the Code and the regulations and
published interpretations thereunder except as could not reasonably be expected
to result in a Material Adverse Effect. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events, could reasonably be expected to result in a Material Adverse Effect. The
present value of all accumulated benefit obligations of all underfunded Plans
(based on the actuarial assumptions used for funding purposes in the most recent
actuarial valuation for such Plans) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $250,000 the
fair market value of the property of all such underfunded Plans. To the
knowledge of the Borrower, using actuarial assumptions and computation methods
consistent with subpart I of subtitle E of Title IV of ERISA, the aggregate
liabilities of the Borrower or its ERISA Affiliates to all Multiemployer Plans
in the event of a complete withdrawal therefrom, as of the close of the most
recent fiscal year of each such Multiemployer Plan, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.18      Environmental Matters.

 

(a)          Except as could not reasonably be expected to have a Material
Adverse Effect, the properties, assets and operations of the Borrower are in
compliance with all applicable Environmental Laws.

 

(b)          With respect to the Borrower's properties, assets and operations,
there are no events, conditions, circumstances, activities, practices,
incidents, actions or plans of the Borrower that may interfere with or prevent
compliance or continued compliance with applicable Environmental Laws or
otherwise result in liability to the Borrower pursuant to applicable

 

- 37 -

 

  

Environmental Law, in each case in a manner that could reasonably be expected to
have a Material Adverse Effect.

 

(c)          Except as could not reasonably be expected to have a Material
Adverse Effect, (i) to the Borrower's knowledge, the Borrower is not the subject
of any federal, state, local or foreign investigation pursuant to Environmental
Laws, (ii) the Borrower has not received any written notice or claim pursuant to
Environmental Laws, and (iii) there are no pending, or, to the knowledge of the
Borrower, threatened actions, suits or proceedings against the Borrower, or its
properties, assets or operations, in connection with any Environmental Laws.

 

SECTION 3.19      Insurance.

 

All insurance maintained by the Borrower is in full force and effect, all
premiums have been duly paid, the Borrower has not received notice of violation
or cancellation thereof, all properties, and the use, occupancy and operation
thereof, comply in all material respects with all requirements of insurance
policies, and there exists no default under any such requirement. The Borrower
has insurance in such amounts and covering such risks and liabilities as are
customary for companies of a similar size engaged in similar businesses in
similar locations.

 

SECTION 3.20      Anti-Terrorism and Anti-Money Laundering Laws.

 

(a)          None of Borrower, its Subsidiaries and, to the knowledge of
Borrower, its Affiliates and none of the respective officers, directors, brokers
or agents of Borrower or such Subsidiaries (i) has violated or is in violation
in any material respect of Anti-Terrorism Laws or Anti-Money Laundering Laws or
(ii) has been convicted of, has been charged with, or is under investigation by,
a Governmental Authority for violations of Anti-Terrorism Laws or Anti-Money
Laundering Laws.

 

(b)          The funds used by the Borrower to make payments hereunder to the
Administrative Agent, or the Lenders will, to the knowledge of Borrower, not be
derived from activities by the Borrower that violate Anti-Terrorism Laws or
Anti-Money Laundering.

 

(c)          None of Borrower, its Subsidiaries and, to the knowledge of
Borrower, its Affiliates and the respective officers, directors, brokers or
agents of Borrower or such Subsidiary is acting or benefiting in any capacity in
connection with the Loan is an Embargoed Person, is a shell bank or is subject
to special measures because of money laundering concerns under Section 311 of
the USA PATRIOT Act and its implementing regulations.

 

(d)          None of Borrower, its Subsidiaries and, to the knowledge of
Borrower, its Affiliates and none of the respective officers, directors, brokers
or agents of Borrower or such Subsidiaries acting or benefiting in any capacity
in connection with the Loan (i) directly conducts any business or engages in
making or receiving any contribution of funds, goods or services to any
Embargoed Person, (ii) deals in, or otherwise engages in any transaction
involving, any property or interests in property blocked pursuant to any
Anti-Terrorism Law or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any Anti-Terrorism Law.

 

- 38 -

 

  

SECTION 3.21      Foreign Corrupt Practices.

 

Neither Borrower nor any of its Subsidiaries, nor any director, officer, or
employee, nor, to Borrower's knowledge, any agent or representative of Borrower
or any of its Subsidiaries, has taken or will take any action with the proceeds
of the Loan in furtherance of an offer, payment, promise to pay, or
authorization or approval of the payment or giving of money, property, gifts or
anything else of value, directly or indirectly, to any "government official"
(including any officer or employee of a government or government-owned or
controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage in each case in
material violation of applicable laws; and Borrower and its Subsidiaries have
conducted their businesses in material compliance with applicable
anti-corruption laws and have instituted and maintain and will continue to
maintain policies and procedures designed to promote and achieve compliance with
such laws and with the representation and warranty contained herein.

 

ARTICLE IV

AFFIRMATIVE COVENANTS

 

Borrower warrants, covenants and agrees with each Lender that until the
principal of and interest on the Loan, all Administrative Agent Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full (except contingent amounts such as indemnities), unless the Required
Lenders shall otherwise consent in writing, Borrower will:

 

SECTION 4.01      Financial Statements, Reports, etc.

 

Furnish to the Administrative Agent and each Lender:

 

(a)          Annual Reports.   As soon as available, but in any event not later
than 20 days after required to be filed with the Commission at the end of each
fiscal year of Borrower, a copy of the consolidated balance sheet of Borrower
and its consolidated Subsidiaries as at the end of such year and the related
consolidated statements of operations and stockholders' equity and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a "going concern" or like qualification
or exception, or qualification arising out of the scope of the audit, by Grant
Thornton LLP, or another independent certified public accountants of nationally
recognized standing.

 

(b)          Quarterly Reports.   As soon as available, but in any event not
later than 15 days after required to be filed with the Commission at the end of
each of the first three quarterly periods of each fiscal year of Borrower, the
unaudited consolidated balance sheet of Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of operations for such quarter and the portion of the
fiscal year through the end of such quarter and of cash flows of Borrower and
its consolidated Subsidiaries for the portion of the fiscal year through the end
of such quarter, setting forth in each case in comparative form the figures for
the previous year, certified by an Responsible Officer as being fairly stated in
all material respects (subject to normal year-end audit adjustments).

 

- 39 -

 

  

(c)          Financial Officer's Certificate.   Within 90 days after the end of
each fiscal year, a certificate of a Responsible Officer (which Responsible
Officer shall be the principal executive officer, principal financial officer or
principal accounting officer of Borrower), stating that a review of the
activities of Borrower during the preceding fiscal year has been made under the
supervision of the signing Officer with a view to determining whether Borrower
has kept, observed, performed and fulfilled its obligations under this
Agreement, and further stating that, to the best of his or her knowledge
Borrower has kept, observed, performed and fulfilled each and every covenant
contained in this Agreement and is not in default in the performance or
observance of any of the terms, provisions, covenants and conditions of this
Agreement (or, if a Default or Event of Default shall have occurred, describing
all such Defaults or Events of Default of which he or she may have knowledge and
what action Borrower is taking or proposes to take with respect thereto).

 

(d)          Public Reports.   Promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by any Company with the Securities and Exchange Commission (the
"SEC"), or any Governmental Authority succeeding to any or all of the functions
of said Commission, or with any national securities exchange, or distributed to
holders of its Indebtedness pursuant to the terms of the documentation governing
such Indebtedness (or any trustee, agent or other representative therefor), as
the case may be.

 

(e)          Other Information.   Promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

Notwithstanding the foregoing, the financial statements and other reports filed
with or furnished to the SEC by Borrower and/or made available by Borrower on
its website shall be deemed delivered under this Agreement.

 

SECTION 4.02      Litigation and Other Notices.

 

Furnish to the Administrative Agent and each Lender written notice of the
following promptly (and, in any event, within five Business Days after obtaining
knowledge thereof);

 

(a)          any Default or Event of Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;

 

(b)          any default or event of default under any Contractual Obligation of
the Company if the same could reasonably be expected to have a Material Adverse
Effect;

 

(c)          the filing or commencement of, or any threat or notice of intention
of any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
any Company or any Affiliate thereof that could reasonably be expected to result
in a Material Adverse Effect, or (ii) with respect to any Loan Document; and

 

(d)          the following events, as soon as possible and in any event within
30 days after Borrower knows or has reason to know thereof: (i) the occurrence
or expected occurrence of any

 

- 40 -

 

  

reportable event with respect to any Single Employer Plan, any determination
that a Single Employer Plan is in "at risk" status (within the meaning of
Section 430 of the Code or Section 303 of ERISA), or any withdrawal from, or the
termination, bankruptcy, reorganization or insolvency of, any Multiemployer Plan
or determination that any Multiemployer Plan is in "endangered" or "critical"
status (within the meaning of Section 432 of the Code or Section 305 of ERISA);
or (ii) the institution of proceedings or the taking of any other action by the
PBGC, the Borrower, any Commonly Controlled Entity with respect to the
withdrawal from, or the termination, of, any Single Employer Plan (other than
the termination of any Single Employer Plan pursuant to Section 4041(b) of
ERISA); where, in connection with any of the foregoing in (i) or (ii), the
amount of liability the Borrower or any Commonly Controlled Entity could
reasonably be expected to have would reasonably be expected to cause a Material
Adverse Effect; and

 

Each notice pursuant to this Section 4.02 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto.

 

SECTION 4.03      Existence; Businesses and Properties.

 

(a)          Do or cause to be done all things necessary to preserve, renew and
maintain in full force and effect its legal existence, except as otherwise
expressly permitted under Section 5.04.

 

(b)          Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business; maintain and operate such
business in substantially the manner in which it is presently conducted and
operated; comply with all applicable Requirements of Law (including any and all
zoning, building, Environmental Law, ordinance, code or approval or any building
permits or any restrictions of record or agreements affecting the Real Property)
and decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except in each case where the failure to comply, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect; pay and perform its obligations under all Leases and Loan
Documents; and at all times maintain, preserve and protect all property material
to the conduct of such business and keep such property in good repair, working
order and condition (other than wear and tear occurring in the ordinary course
of business) and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times; provided that nothing in this Section 4.03(b)
shall prevent (i) sales of property, consolidations or mergers in accordance
with Section 5.04; (ii) the withdrawal of its qualification as a foreign
corporation in any jurisdiction where such withdrawal, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; (iii) the abandonment of any rights, franchises, licenses, trademarks,
trade names, copyrights or patents that such person reasonably determines are
not useful to its business or no longer commercially desirable; or (iv) any
other act or omission that could not reasonably be expected to have a Material
Adverse Effect.

 

- 41 -

 

  

SECTION 4.04      Maintenance of Property.

 

(a)          Generally.   Keep all property necessary in its business in good
working order and condition except to the extent that failure to do so could
not, in the aggregate, be reasonably expected to have a Material Adverse Effect;
maintain with financially sound and reputable insurance companies insurance on
all its property in at least such amounts and against at least such risks as are
adequate for conducting its business; and furnish to the Administrative Agent
full information as to the insurance carried.

 

SECTION 4.05      Obligations and Taxes.

 

(a)          Payment of Obligations.   Pay its Indebtedness and other
obligations promptly and in accordance with the their terms (except for
instances of non-payment that would not constitute an Event of Default under
Section 6.01(f) (determined, in the case of any such obligations that do not
constitute Indebtedness, as if such other obligations did constitute
Indebtedness solely for purposes of said Section 6.01(f)) and pay and discharge
promptly when due all Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims for labor, services, materials and supplies or otherwise that, if unpaid,
might give rise to a Lien other than a Permitted Lien upon such properties or
any part thereof; provided that such payment and discharge shall not be required
with respect to any such Tax, assessment, charge, levy or claim so long as
(x)(i) the validity or amount thereof shall be contested in good faith by
appropriate proceedings timely instituted and diligently conducted and the
Borrower shall have set aside on its books adequate reserves or other
appropriate provisions with respect thereto in accordance with GAAP, and
(ii) such contest operates to suspend collection of the contested obligation,
Tax, assessment or charge and enforcement of a Lien other than a Permitted Lien,
and (y) the failure to pay could not reasonably be expected to result in a
Material Adverse Effect.

 

(b)          Filing of Returns.   Timely and correctly file all material Tax
Returns required to be filed by it and withhold, collect and remit all material
Taxes that it is required to collect, withhold or remit except in each case
where failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 4.06      Maintaining Records; Access to Properties and Inspections;
Annual Meetings.

 

Keep proper books of record and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law are made of all dealings and
transactions in relation to its business and activities. The Borrower will
permit any representatives designated by the Administrative Agent or any Lender
to visit and inspect the financial records and the property of the Borrower at
reasonable times and as often as reasonably requested and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent or any Lender to discuss the affairs, finances,
accounts and condition of the Borrower with the officers and employees thereof
and advisors therefor (including independent accountants); provided that (i) so
long as there is no Default or Event of Default then continuing, neither the
Administrative Agent nor any Lender shall seek to inspect financial

 

- 42 -

 

  

and accounting records during the period beginning on the 21st calendar day
after each fiscal quarter end through the 42nd calendar day after such fiscal
quarter end and (ii) unless an Event of Default has occurred and is continuing,
the Borrower shall not be required to pay the expense of more than one such
visit in any fiscal year.

 

SECTION 4.07      Use of Proceeds.

 

Use the proceeds of the Loan only for the purposes set forth in Section 3.11 and
not in violation of Section 3.09.

 

SECTION 4.08      Compliance with Environmental Laws; Environmental Reports.

 

(a)          Comply, and cause all lessees and other persons occupying Real
Property owned, operated or leased by the Borrower to comply, in all respects
with all Environmental Laws and Environmental Permits applicable to its
operations and Real Property; obtain and renew all material Environmental
Permits applicable to its operations and Real Property; and conduct all
Responses required by, and in accordance with, Environmental Laws, in each case
except for instances of non-compliance that could not reasonably be expected to
have a Material Adverse Effect; provided that the Borrower shall not be required
to undertake any Response to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.

 

ARTICLE V

NEGATIVE COVENANTS

 

Borrower warrants, covenants and agrees with each Lender that, so long as the
principal of and interest on the Loan, all Administrative Agent Fees and all
other expenses or amounts payable under any Loan Document (except contingent
amounts such as indemnities) have been paid in full, unless the Required Lenders
shall otherwise consent in writing, Borrower will not:

 

SECTION 5.01      Indebtedness.

 

Directly or indirectly create, incur, assume, guarantee, become liable,
contingently or otherwise, with respect to, or otherwise become responsible for
payment of ("incur") any Indebtedness (including, without limitation, Acquired
Indebtedness), except the following (collectively, the "Permitted
Indebtedness"):

 

(a)          Indebtedness incurred under this Agreement, the other Loan
Documents and each Other Credit Agreement, in an aggregate amount not to exceed
$500,000,000;

 

(b)          intercompany Indebtedness owed to any Subsidiary provided that such
Indebtedness shall be subordinated to the Obligations in a manner reasonably
satisfactory to the Administrative Agent;

 

(c)          (i) Indebtedness existing on the Closing Date and listed on
Schedule B and (ii) Refinancing Indebtedness incurred in respect thereof;

 

- 43 -

 

  

(d)          (i) Indebtedness with respect to capital leases, (ii) purchase
money Indebtedness and (iii) Refinancing Indebtedness incurred in respect of the
foregoing;

 

(e)          Indebtedness consisting of financing of insurance premiums in the
ordinary course of business;

 

(f)           cash management obligations and other Indebtedness in respect of
endorsements for collection or deposit, netting services, overdraft protections
and similar arrangements in each case in connection with deposit accounts;
provided that such Indebtedness is extinguished within ten (10) Business Days
after its incurrence;

 

(g)          Indebtedness consisting of (i) take-or-pay obligations contained in
utility supply arrangements and (ii) customary indemnification obligations, in
each case, incurred in the ordinary course of business and not in connection
with debt for money borrowed;

 

(h)          letters of credit, bank guaranties or similar instruments in
support of obligations in respect of workers' compensation, unemployment
insurance and other types of social security, or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money or capital leases);

 

(i)           Indebtedness arising from agreements providing for
indemnification, adjustment of purchase or acquisition price, earn-out or
similar obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business or assets (including Equity
Interests);

 

(j)           Indebtedness representing deferred compensation to directors,
officers, employees, members of management and consultants in the ordinary
course of business;

 

(k)          Indebtedness in respect of bankers' acceptances supporting trade
payables, warehouse receipts or similar facilities entered into in the ordinary
course of business;

 

(l)           to the extent constituting Indebtedness, investments in repurchase
agreements constituting Cash Equivalents;

 

(m)         Indebtedness incurred under customary "bad acts" guarantees,
environmental guarantees and similar agreements; and

 

(n)          to the extent constituting Indebtedness, all premiums (if any),
interest, fees, expenses, charges and additional or contingent interest on
Indebtedness described in clauses (a) through (m) above;

 

provided that, notwithstanding the foregoing, if no Event of Default shall have
occurred and be continuing at the time of or as a consequence of the incurrence
of any such Indebtedness, Borrower may incur Indebtedness (including, without
limitation, Acquired Indebtedness), in each case if on the date of the
incurrence of such Indebtedness, after giving effect to the incurrence thereof,
the Fixed Charge Coverage Ratio is equal to or greater than 1.50 to 1.00.

 

- 44 -

 

  

For purposes of this Section 5.01, accrued interest or dividends, accretion of
accreted value, accretion or accrual of original issue discount, the payment of
interest in the form of additional Indebtedness or the payment of dividends in
the form of additional capital stock, or the reclassification of obligations as
Indebtedness because of a change in GAAP will not be treated as the incurrence
of Indebtedness. The amount of Indebtedness outstanding at any date will be (a)
the accreted value of Indebtedness issued with original issue discount and, (b)
the principal amount, or liquidation preference, of any other Indebtedness. The
maximum amount of permitted Indebtedness that Borrower may incur will not be
deemed violated because of fluctuations in currency exchange rates.

 

SECTION 5.02      Liens.

 

Create, incur, assume or permit to exist, directly or indirectly, any Lien on
any property now owned or hereafter acquired by it or on any income or revenues
or rights in respect of any thereof, except the following (collectively, the
"Permitted Liens"):

 

(a)          Liens for Taxes, assessments, utilities or governmental charges not
yet due and payable or that are the subject of a good faith contest;

 

(b)          statutory Liens of landlords, banks (and rights of set-off),
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law (other than any such Lien imposed pursuant to Section
430(k) of the Internal Revenue Code or ERISA or a violation of Section 436 of
the Internal Revenue Code), in each case incurred in the ordinary course of
business;

 

(c)          Liens incurred in the ordinary course of business in connection
with workers' compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or capital leases);

 

(d)          Liens on property of a Person existing at the time such Person is
merged into or consolidated with or otherwise acquired by the Borrower, provided
that such Liens were not in existence prior to, and were not created in
contemplation of such merger, consolidation or acquisition and do not extend to
any assets other than those of the Person merged into or consolidated with the
Borrower and the replacement, renewal or extension thereof; provided that the
scope of any such Lien shall not be increased, or otherwise expanded, to cover
any additional property or type of asset, as applicable, beyond that in
existence on the date that such Person is merged into or consolidated with or
otherwise acquired by the Borrower, except for products and proceeds of the
foregoing;

 

(e)          Liens on property existing at the time of acquisition thereof by
the Borrower; provided that such Liens were in existence prior to, and were not
created in contemplation of, such acquisition and do not extend to any assets
other than property acquired and the replacement, renewal or extension thereof;
provided that the scope of any such Lien shall not be increased, or otherwise
expanded, to cover any additional property or type of asset, as applicable,

 

- 45 -

 

  

beyond that in existence on the date of acquisition thereof, except for products
and proceeds of the foregoing;

 

(f)           easements, reciprocal easement agreements, rights-of-way,
restrictions, encroachments, outstanding mineral and royalty interests, minor
defects or irregularities in title, and other similar encumbrances in each case
which do not interfere in any material respect with the ordinary conduct of the
business of the Borrower;

 

(g)          any interest or title of a lessor or sublessor under any lease not
prohibited hereunder;

 

(h)          purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of property entered
into in the ordinary course of business;

 

(i)           any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

 

(j)           licenses of patents, copyrights, trademarks and other intellectual
property rights granted by the Borrower in the ordinary course of business and
not interfering in any material respect with the ordinary conduct of or
materially detracting from the value of the business of the Borrower;

 

(k)          Liens described in Schedule 5.02 and the replacement, renewal or
extension thereof (including Liens incurred, assumed or suffered to exist in
connection with Refinancing Indebtedness pursuant to Section 5.01(a) (solely to
the extent that such Liens were in existence on the Closing Date and described
on Schedule 5.02)); provided that the scope of any such Lien shall not be
increased, or otherwise expanded, to cover any additional property or type of
asset, as applicable, beyond that in existence on the date hereof, except for
products and proceeds of the foregoing;

 

(l)           Liens securing Indebtedness permitted pursuant to Section 5.01(d);
provided, any such Lien shall encumber only the asset acquired with the proceeds
of such Indebtedness; provided, that individual financings otherwise permitted
to be secured hereunder may be cross collateralized to other such financings;

 

(m)         Liens securing Indebtedness permitted to be incurred under the
proviso to Section 5.01; provided that such secured Indebtedness does not
exceed, in the aggregate, the greater of (i) 7.5% of the Borrower's consolidated
total assets plus accumulated depreciation and amortization and
(ii) $500,000,000;

 

(n)          Liens on Equity Interests of any Subsidiary or joint venture
securing obligations arising in favor of other holders of Equity Interests of
such Person pursuant to agreements governing such Person;

 

(o)          Liens securing judgments that do not constitute an Event of Default
under Section 6.01(i);

 

- 46 -

 

  

(p)          Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks in the ordinary course of
business not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business,
(iii) relating to purchase orders and other agreements entered into with
customers in the ordinary course of business and (iv) attaching to brokerage
accounts incurred in the ordinary course of business;

 

(q)          Liens in respect of leases, subleases, licenses, sublicenses or
other occupancy agreements of property in the ordinary course of business;

 

(r)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(s)          Liens securing Derivative Transactions, provided that such
Derivative Transactions are not entered into for speculative purposes;

 

(t)          deposits made in the ordinary course of business to secure
liability to insurance carriers and Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto;

 

(u)          (i) Liens on advances of Cash or Cash Equivalents in favor of the
seller of any property to be acquired to be applied against the purchase price
for such transaction, (ii) Liens consisting of an agreement in respect of any
sale of assets; provided that such Liens attach solely to the property subject
to such sale of assets and (iii) earnest money deposits of Cash or Cash
Equivalents in connection with any letter of intent or purchase agreement;

 

(v)          Liens deemed to exist in connection with repurchase agreements
constituting Cash Equivalents; provided, that such Liens do not extend to any
assets other than those that are the subject of such repurchase agreement; and

 

(w)         other Liens securing Indebtedness in an aggregate amount not to
exceed $25,000,000 at any time outstanding.

 

SECTION 5.03      Reserved.

 

SECTION 5.04      Limitation on Fundamental Changes.

 

Not directly or indirectly enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, assign, transfer or otherwise dispose of,
all or substantially all of its property, business or assets, except:

 

(a)          any Subsidiary of Borrower may be merged or consolidated with or
into Borrower (provided that Borrower shall be the continuing or surviving
corporation); and

 

(b)          Borrower may be merged or consolidated with or into another Person;
provided that (i) Borrower shall be the continuing or surviving corporation and
no Default or Event of

 

- 47 -

 

  

Default shall have occurred and be continuing or would occur as a result
thereof; and (ii) Borrower may not be merged or consolidated with or into any
Subsidiary excepted as permitted in clause (a) above.

 

SECTION 5.05      Business.

 

Engage (directly or indirectly) in any business other than those businesses in
which Borrower and its Subsidiaries are engaged on the Cut-Off Date (or, in the
good faith judgment of the Board of Directors, which are reasonably related or
ancillary thereto or are reasonable extensions thereof).

 

SECTION 5.06      Limitation on Accounting Changes.

 

Make or permit any change in accounting policies or reporting practices, without
the consent of the Required Lenders, which consent shall not be unreasonably
withheld, except changes that are required by GAAP.

 

SECTION 5.07      Fiscal Year.

 

Change its fiscal year-end to a date other than December 31.

 

SECTION 5.08      Compliance with Anti-Terrorism and Anti-Money Laundering Laws.

 

(a)          Directly or indirectly, in connection with the Loan, (i) conduct
any business or engage in making or receiving any contribution of funds, goods
or services to or for the benefit of any Embargoed Person in a manner that would
constitute or give rise to a violation of any Anti-Terrorism law by the
Borrower, any Lender or the Administrative Agent, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to any Anti-Terrorism Law or (iii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any Anti-Terrorism Law.

 

(b)          Directly or indirectly, in connection with the Loan, cause or
permit any of the funds of Borrower that are used to repay the Loan to be
derived from any unlawful activity with the result that the making of the Loan
or the repayment of the Loan would be in violation of any Anti-Terrorism Law,
any Anti-Money Laundering Law or any other Requirements of Law.

 

(c)          Cause or consent to (i) an Embargoed Person to have any direct or
indirect interest in or benefit of any nature whatsoever in Borrower or (ii) any
of the funds or properties of Borrower that are used to repay the Loan to
constitute property of, or be beneficially owned directly or indirectly by, an
Embargoed Person.

 

(d)          Borrower shall deliver to the Lenders any certification or other
evidence requested from time to time by any Lender in its reasonable discretion,
confirming Borrower's compliance with this Section 5.08.

 

- 48 -

 

  

ARTICLE VI

EVENTS OF DEFAULT

 

SECTION 6.01      Events of Default.

 

Upon the occurrence and during the continuance of the following events ("Events
of Default"):

 

(a)          default shall be made in the payment of any principal of the Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment (whether voluntary or mandatory)
thereof or by acceleration thereof or otherwise;

 

(b)          default shall be made in the payment of any interest on the Loan or
any Administrative Agent Fees or any other amount (other than an amount referred
to in paragraph (a) above) due under any Loan Document, when and as the same
shall become due and payable, and such default shall continue unremedied for a
period of five Business Days;

 

(c)          any representation or warranty made or deemed made in or in
connection with any Loan Document or the Loan, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished; provided that if the Borrower
did not know such representation, warranty, statement or other information was
correct at the time made, the inaccuracy of such matter shall not constitute an
Event of Default hereunder unless it continues to be incorrect for five (5) days
or more after the earlier of (i) a Responsible Officer becoming aware of such
default or (ii) receipt by the Borrower of notice from Administrative Agent or
any Lender of such default;

 

(d)          default shall be made in the due observance or performance by the
Borrower of any covenant, condition or agreement contained in Section 2.08(a),
2.08(c), 4.02(a), 4.03(a), or in Article V;

 

(e)          default shall be made in the due observance or performance by the
Borrower of any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraphs (a), (b) or (d) immediately above) and
such default shall continue unremedied or shall not be waived for a period of
30 days after the earlier of (i) written notice thereof from the Administrative
Agent or any Lender to Borrower, and (ii) Borrower or any Responsible Officer
obtaining actual knowledge thereof;

 

(f)           Borrower shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of any Indebtedness (other than the
Obligations), when and as the same shall become due and payable beyond any
applicable grace period, or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness if the effect of any failure
referred to in this clause (ii) is to cause such Indebtedness to become due
prior to its stated maturity or become subject to a mandatory offer to purchase
by the Borrower; provided that it shall not constitute an Event of Default
pursuant to this paragraph (f) unless the aggregate amount of all such
Indebtedness referred to in clauses (i) and (ii) exceeds $50,000,000 at any one
time (provided that, in the case

 

- 49 -

 

  

of Hedging Obligations, the amount counted for this purpose shall be the amount
payable by Borrower if such Hedging Obligations were terminated at such time);

 

(g)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of Borrower or any Material Subsidiary, or of a substantial part of
the property of Borrower or any Material Subsidiary, under Title 11 of the U.S.
Code, as now constituted or hereafter amended, or any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law; (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Borrower or any Material Subsidiary or for a substantial
part of the property of Borrower or any Material Subsidiary; or (iii) the
winding-up or liquidation of Borrower; and such proceeding or petition shall
continue undismissed for 90 days or an order or decree approving or ordering any
of the foregoing shall be entered; provided, however, that in the case of the
foregoing clauses (i), (ii) and (iii), to the extent such involuntary proceeding
or filing is against a Turn-Over Subsidiary and has not been consented to,
solicited by, or colluded in by Borrower or its Subsidiaries, then such
involuntary proceeding or filing shall not constitute an Event of Default
hereunder;

 

(h)          Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law;
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (g) above; (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Borrower
or any Material Subsidiary or for a substantial part of the property of Borrower
or any Material Subsidiary; (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding; (v) make a
general assignment for the benefit of creditors; (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(vii) take any action for the purpose of effecting any of the foregoing; or
(viii) wind up or liquidate;

 

(i)           one or more judgments, orders or decrees for the payment of money
in an aggregate amount in excess of $50,000,000 shall be rendered against
Borrower or any combination thereof and the same shall remain undischarged,
unvacated or unbonded for a period of 60 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon properties of Borrower to enforce any such
judgment;

 

(j)           this Agreement or any other Loan Document ceases to be in full
force and effect or any material provisions thereof shall at any time and for
any reason be declared by a court of competent jurisdiction to be null and void,
or a proceeding shall be commenced by Borrower or any other person, or by any
Governmental Authority, seeking to establish the invalidity or unenforceability
thereof (exclusive of questions of interpretation of any provision thereof), or
Borrower shall repudiate or deny any portion of its liability or obligation for
the Obligations;

 

(k)          the occurrence of any "Failure to Pay", "Bankruptcy" or "Modified
Restructuring" "Credit Event" has occurred (in each case as determined by the
ISDA determinations committee) with respect to Borrower as "Reference Entity"
and "Borrowed Money" as "Obligations" (with

- 50 -

 

  

quoted terms having the meanings given to them in the 2003 ISDA Credit
Derivatives Definitions as published by the International Swaps and Derivatives
Association, Inc.); provided that the threshold amount for "Failure to Pay"
shall be $50,000,000 and the threshold amount for "Modified Restructuring" shall
be $50,000,000;

 

(l)           the occurrence of any "Credit Event Upon Merger" with respect to
Borrower as "Reference Entity" (with quoted terms having the meanings given to
them in the 2003 ISDA Credit Derivatives Definitions as published by the
International Swaps and Derivatives Association, Inc.), as determined by the
ISDA determinations committee; or

 

(m)         one or more ERISA Events shall have occurred that, in the opinion of
the Required Lenders, when taken together with all other such ERISA Events could
reasonably be expected to result in a Material Adverse Effect;

 

then, and in every such event (other than an event described in paragraph (g) or
(h) above), and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to Borrower, take either or both of the following actions, at the same or
different times declare the Loan then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loan so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Administrative Agent Fees and all other Obligations of Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by Borrower, anything contained herein
or in any other Loan Document to the contrary notwithstanding; and in any event,
with respect to an event described in paragraph (g) or (h) above, the principal
of the Loan then outstanding, together with accrued interest thereon and any
unpaid accrued Administrative Agent Fees and all other Obligations of Borrower
accrued hereunder and under any other Loan Document, shall automatically become
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding.

 

ARTICLE VII

THE ADMINISTRATIVE AGENT

 

SECTION 7.01      Appointment and Authority.

 

Each of the Lenders hereby irrevocably appoints UBS AG, Stamford Branch, to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and Borrower shall not have
rights as a third party beneficiary of any of such provisions.

 

- 51 -

 

  

SECTION 7.02      Rights as a Lender.

 

The Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term "Lender" or "Lenders" shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include each person serving as the Administrative Agent hereunder in its
individual capacity. Such person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Borrower or any Subsidiary
or other Affiliate thereof as if such person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.

 

SECTION 7.03      Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent shall not:

 

(i)           be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(ii)          have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its judgment or the judgment
of its counsel, may expose it to liability or that is contrary to any Loan
Document or applicable Requirements of Law; and

 

(iii)         except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the person serving as the Administrative Agent or
any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (x) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.02) or (y) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall not be
deemed to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set

 

- 52 -

 

  

forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent. Without limiting
the generality of the foregoing, the use of the term "agent" in this Agreement
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term us used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

SECTION 7.04      Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of the Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of the Loan. The Administrative Agent may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
experts selected by it, and shall be entitled to rely upon the advice of any
such counsel, accountants or experts and shall not be liable for any action
taken or not taken by it in accordance with such advice.

 

SECTION 7.05      Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through, or
delegate any and all such rights and powers to, any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities as the Administrative Agent.

 

SECTION 7.06      Resignation of Agent.

 

(a)          The Administrative Agent may at any time give notice of its
resignation to the Lenders and Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with consent of the
Borrower (such consent not to be unreasonably withheld and not to be required if
an Event of Default has occurred and is continuing), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring

 

- 53 -

 

  

Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above provided that if
the Administrative Agent shall notify Borrower and the Lenders that no
qualifying person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan, and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
paragraph. Upon the acceptance of a successor's appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between Borrower and such successor. After the retiring Administrative Agent's
resignation hereunder and under the other Loan Documents, the provisions of this
Article VII and Section 8.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

SECTION 7.07      Non-Reliance on Agent and Other Lenders.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender further represents and
warrants that it has had the opportunity to review each document made available
to it on the Platform in connection with this Agreement and has acknowledged and
accepted the terms and conditions applicable to the recipients thereof. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

SECTION 7.08      Withholding Tax.

 

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax. Without limiting the provisions of Section 2.13(a) or (c), each
Lender shall, and does hereby, indemnify the Administrative Agent, and shall
make payable in respect thereof within 30 days after demand therefor, against
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold tax from amounts
paid to or for the account of any Lender for any reason

 

- 54 -

 

  

(including, without limitation, because the appropriate form was not delivered
or not property executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender or by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 7.08. The agreements in this Section 7.08 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations.

 

SECTION 7.09      Reserved.

 

SECTION 7.10      Enforcement.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against Borrower shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent, or as the
Required Lenders may require or otherwise direct, for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with, and subject to, the terms of this Agreement,
or (c) any Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of a proceeding relative to Borrower under
any bankruptcy or insolvency law.

 

ARTICLE VIII

MISCELLANEOUS

 

SECTION 8.01      Notices.

 

(a)          Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail as follows:

 

(i)           if to Borrower at:

 

c/o NorthStar Realty Finance Corp.

399 Park Avenue, 18th Floor

New York, New York 10022

Attention: General Counsel

Phone: 212-547-2600

 

- 55 -

 

  

In each case, with a copy to:

 

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Attention: Robert Villani

Email: robert.villani@cliffordchance.com

Phone: 212-878-8214

 

(ii)          if to the Administrative Agent, to it at:

 

UBS AG, Stamford Branch

677 Washington Boulevard

Stamford, Connecticut 06901

Attention: BPS Agency Group

Email: DL-UBSAgency@ubs.com

Tel: 203-719-4319

Fax: 203-719-4176

 

(iii)         if to a Lender, to it at its address set forth in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b). Any party hereto may change its address or telecopier number for
notices and other communications hereunder by written notice to Borrower and the
Administrative Agent.

 

(b)          Electronic Communications.    Notices and other communications to
the Lenders hereunder may (subject to the provisions of this Section 8.01) be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it
(including pursuant to the provisions of this Section 8.01); provided that
approval of such procedures may be limited to particular notices or
communications.

 

Borrower hereby agrees that it will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent or the Lenders pursuant to this Agreement and any other
Loan Document, including all notices, requests, financial statements, financial
and other reports, certificates and other information materials (the
"Communications"), by transmitting them in an electronic medium in a format
reasonably acceptable to the Administrative Agent at such e-mail address(es)
provided to Borrower from time to time or in such other form as the
Administrative Agent shall require. In addition, Borrower agrees to continue to
provide the Communications to the Administrative

 

- 56 -

 

  

Agent in the manner specified in this Agreement or any other Loan Document or in
such other form as the Administrative Agent shall require. Nothing in this
Section 8.01 shall prejudice the right of the Administrative Agent, any Lender
or Borrower to give any notice or other communication pursuant to this Agreement
or any other Loan Document in any other manner specified in this Agreement or
any other Loan Document or as the Administrative Agent shall require.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

To the extent consented to by the Administrative Agent in writing from time to
time, the Administrative Agent agrees that receipt of the Communications (other
than any such Communication that (i) relates to a request for a conversion of
the Loan, (ii) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (iii) provides notice of
any Default under this Agreement or (iv) is required to be delivered to satisfy
any condition precedent to the effectiveness of this Agreement and/or the Loan)
by the Administrative Agent at its e-mail address(es) set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents.

 

(c)          Platform.   Borrower further agrees that the Administrative Agent
may make the Communications available to the Lenders by posting the
Communications on SyndTrak or a substantially similar secure electronic
transmission system (the "Platform"). The Platform is provided "as is" and "as
available." The Administrative Agent do not warrant the accuracy or completeness
of the Communications, or the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the communications. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent in connection with the Communications or the Platform. In
no event shall the Administrative Agent or any of its Related Parties have any
liability to Borrower, any Lender or any other person for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of
Borrower's or the Administrative Agent's transmission of communications through
the Internet, except to the extent the liability of such person is found in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from such person's gross negligence or willful misconduct.

 

- 57 -

 

  

(d)          Public/Private.1    Borrower hereby authorizes the Administrative
Agent to distribute (i) to Private Siders all Communications, including any
Communication that Borrower identifies in writing is to be distributed to
Private Siders only ("Private Side Communications"), and (ii) to Public Siders
all Communications other than any Private Side Communication. Borrower
represents and warrants that no Communication (other than Private Side
Communications) contains any MNPI. Borrower agrees to designate as Private Side
Communications only those Communications or portions thereof that it reasonably
believes in good faith include MNPI. Borrower agrees to use all commercially
reasonable efforts not to designate any Communications provided under
Section 4.01(a), (b), and (c) as Private Side Communications. "Private Siders"
shall mean Lenders' employees and representatives who have declared that they
are authorized to receive MNPI. "Public Siders" shall mean Lenders' employees
and representatives who have not declared that they are authorized to receive
MNPI; it being understood that Public Siders may be engaged in investment and
other market-related activities with respect to Borrower's or its affiliates'
securities or loans. "MNPI" shall mean material non-public information (within
the meaning of United States federal securities laws) with respect to Borrower,
its affiliates and any of their respective securities.

 

Each Lender acknowledges that United States federal and state securities laws
prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other person. Each Lender confirms that it has developed procedures designed
to ensure compliance with these securities laws.

 

Each Lender acknowledges that circumstances may arise that require it to refer
to Communications that may contain MNPI. Accordingly, each Lender agrees that it
will use commercially reasonable efforts to designate at least one individual to
receive Private Side Communications on its behalf in compliance with its
procedures and applicable law and identify such designee (including such
designee's contact information) on such Lender's Administrative Questionnaire.
Each Lender agrees to notify the Administrative Agent in writing from time to
time of such Lender's designee's e-mail address to which notice of the
availability of Private Side Communications may be sent by electronic
transmission.

 

Each Lender that elects not to be given access to Private Side Communications
does so voluntarily and, by such election, (i) acknowledges and agrees that the
Administrative Agent and other Lenders may have access to Private Side
Communications that such electing Lender does not have and (ii) takes sole
responsibility for the consequences of, and waives any and all claims based on
or arising out of, not having access to Private Side Communications.

 

SECTION 8.02      Waivers; Amendment.

 

(a)          Generally.   No failure or delay by the Administrative Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of

 



 

 

1 TBD.

 

- 58 -

 

  

the Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by Borrower therefrom shall in any event be effective
unless the same shall be permitted by this Section 8.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender may have had notice or knowledge of such
Default at the time. No notice or demand on Borrower in any case shall entitle
Borrower to any other or further notice or demand in similar or other
circumstances.

 

(b)          Required Consents.   Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended,
supplemented or modified except, in the case of this Agreement or any other Loan
Document, pursuant to an agreement or agreements in writing entered into by
Borrower and the Administrative Agent, with the written consent of the Required
Lenders; provided that no such agreement shall be effective if the effect
thereof would:

 

(i)           reduce the principal amount, Breakage Costs, Prepayment Premium or
Make-Whole Amount, if any, of the Loan (except in connection with a payment
contemplated by clause (v) below) or reduce the rate of interest thereon
including by modification of any provision establishing a minimum rate (other
than interest pursuant to Section 2.05(d), which may be waived by the Required
Lenders), or reduce any Administrative Agent Fees payable hereunder, or change
the form or currency of payment of any Obligation, without the written consent
of each Lender directly affected thereby (it being understood that any amendment
or modification to the financial definitions in this Agreement shall not
constitute a reduction in the rate of interest for purposes of this clause (i));

 

(ii)          (A) change the Maturity Date of the Loan, or any scheduled date of
payment (excluding Sections 2.08(b) and (c)) of or the installment otherwise due
on the principal amount of the Loan under Section 2.07, or (B) reduce the amount
of, waive or excuse any such payment (other than waiver of any increase in the
interest rate pursuant to Section 2.05(c)), in any case, without the written
consent of each Lender directly affected thereby;

 

(iii)         increase the maximum duration of Interest Periods hereunder,
without the written consent of each Lender directly affected thereby;

 

(iv)         permit the assignment or delegation by Borrower of any of its
rights or obligations under any Loan Document, without the written consent of
each Lender;

 

(v)          change Section 2.12(b) or (c) in a manner that would alter the pro
rata sharing of payments or setoffs required thereby or any other provision in a
manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, without the written consent of each Lender directly affected
thereby;

 

- 59 -

 

  

(vi)         change any provision of this Section 8.02(b) or (d), without the
written consent of each Lender directly affected thereby;

 

(vii)        change the percentage set forth in the definition of "Required
Lenders," or any other provision of any Loan Document (including this Section)
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender, other than to increase
such percentage or number or to give any additional Lender or group of Lenders
such right to waive, amend or modify or make any such determination or grant any
such consent;

 

(viii)       change the application of prepayments as among Lenders under
Section 2.08(d), without the written consent of each Lender that is being
allocated a lesser prepayment as a result thereof;

 

(ix)          subordinate the Obligations to any other obligation, without the
written consent of each Lender;

 

(x)           change or waive any provision of Article VII as the same applies
to the Administrative Agent, or any other provision hereof as the same applies
to the rights or obligations of the Administrative Agent, in each case without
the written consent of the Administrative Agent;

 

SECTION 8.03      Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses.   Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its respective
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent) in connection with the establishment of the credit
facilities provided for herein, the preparation, negotiation, execution and
delivery of this Agreement and the other Loan Documents or any amendment,
amendment and restatement, modification or waiver of the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), and including any costs and expenses of the service provider
referred to in Section 7.03, or (ii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 8.03, or (B) in connection with the Loan made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Loan.

 

(b)          Indemnification by Borrower.   Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing persons (each such person being called an
"Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including reasonable
fees, charges and disbursements of one counsel for all Indemnitees) incurred by
any Indemnitee or asserted against any Indemnitee by any party hereto or any
third party in a suit, investigation, action or other legal proceeding arising
out of, in connection with, or as a result of

 

- 60 -

 

  

(i) the execution or delivery of this Agreement, any other Loan Document, or any
amendment, amendment and restatement, modification or waiver of the provisions
hereof or thereof, or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) the Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or Release or threatened Release
of Hazardous Materials on, at, under or from any property owned, leased or
operated by any Company at any time, or any Environmental Claim related in any
way to any Company, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower, and regardless of whether any Indemnitee is a party thereto (but
excluding a claim brought by one Indemnitee against another Indemnitee);
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by Borrower
against an Indemnitee for breach in bad faith of such Indemnitee's obligations
hereunder or under any other Loan Document, if Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(c)          Reimbursement by Lenders.   To the extent that Borrower for any
reason fails to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section 8.03 to be paid by it to the Administrative Agent (or any
sub-agent thereof), or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender's pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount (such indemnity shall be effective whether or not
the related losses, claims, damages, liabilities and related expenses are
incurred or asserted by any party hereto or any third party); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent).
The obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 2.12.

 

(d)          Waiver of Consequential Damages, Etc.   To the fullest extent
permitted by applicable Requirements of Law, Borrower shall not assert, and
Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, the Loan
or the use of the proceeds thereof. No Indemnitee referred to in paragraph (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

 

- 61 -

 

  

(e)          Payments.  All amounts due under this Section shall be payable not
later than 3 Business Days after demand therefor.

 

SECTION 8.04      Successors and Assigns.

 

(a)          Successors and Assigns Generally.   The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section 8.04, (ii) by way of participation
in accordance with the provisions of paragraph (d) of this Section 8.04 or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in paragraph (d) of this Section and, to the
extent expressly contemplated hereby, the other Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)          Assignments by Lenders.

 

(i)           Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
the Loan at the time owing to it) with the prior written consent (such consent
not to be unreasonably withheld or delayed) of:

 

(A)         Borrower; provided that no consent of Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; provided
further that when required, Borrower's consent shall be deemed to have been
given unless Borrower objects to such assignment within ten Business Days after
receiving notice of such assignment;

 

(B)         the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(ii)          Assignments shall be subject to the following additional
conditions:

 

(A)         except in the case of an assignment of the entire remaining amount
of the assigning Lender's portion of the Loan at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the principal outstanding balance of the Loan of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if "Trade Date" is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5.0 million, unless
each of the Administrative Agent and, so long as no Default has occurred and is
continuing, Borrower otherwise consent (each such consent not to be unreasonably
withheld or delayed);

 

- 62 -

 

  

(B)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement with respect to the Loan assigned; and

 

(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 8.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.10, 2.11, 2.13 and 8.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 8.04(d).

 

(c)          Register.   The Administrative Agent, acting solely for this
purpose as an agent of Borrower, shall maintain a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders and principal amounts (and stated interest) of the Loan
owing to, each Lender pursuant to the terms hereof from time to time (the
"Register"). The entries in the Register shall be conclusive, and Borrower, the
Administrative Agent and the Lenders shall treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by Borrower, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)          Participations.   Any Lender may at any time, without the consent
of, or notice to, Borrower or the Administrative Agent, sell participations to
any person (other than a natural person or Borrower or any of its Affiliates)
(each, a "Participant") in all or a portion of such Lender's rights and/or
obligations under this Agreement (including all or a portion the Loan owing to
it); provided that (i) such Lender's obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents;

 

- 63 -

 

  

provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clause (i) or (ii) of the first proviso to
Section 8.02(b) that affects such Participant. Subject to paragraph (e) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 2.10, 2.11 and 2.13 (subject to such Participant satisfying the
requirements of those Sections as if it were a Lender) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.08 as though it were a
Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each participant's interest in the Loan or other obligations under this
Agreement (the "Participant Register"). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

(e)          Limitations on Participant Rights.   A Participant shall not be
entitled to receive any greater payment under Sections 2.10, 2.11 and 2.13 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower's prior written consent (not to be
unreasonably withheld or delayed).

 

(f)           Certain Pledges.   Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrower or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loan or any instrument evidencing its rights as a Lender under
this Agreement, to any holder of, trustee for, or any other representative of
holders of, obligations owed or securities issued, by such fund, as security for
such obligations or securities.

 

(g)          Electronic Execution of Assignments.   The words "execution,"
"signed," "signature," and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirements of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

- 64 -

 

  

SECTION 8.05      Survival of Agreement.

 

All covenants, agreements, representations and warranties made by the Borrower
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of the
Loan, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on the Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid. The provisions of Sections 2.10, 2.12, 2.13 and Article VII (other than
Section 8.12) shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loan or the termination of this Agreement or any provision hereof.

 

SECTION 8.06      Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopier or other electronic transmission
(i.e. a "pdf" or "tif" document) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 8.07      Severability.

 

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 8.08      Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, and
each of its respective Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by applicable Requirements of Law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of Borrower against any and all of
the obligations of Borrower now

 

- 65 -

 

  

or hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its respective Affiliates may have. Each
Lender agrees to notify Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

SECTION 8.09      Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)          Governing Law.   This Agreement and the transactions contemplated
hereby, and all disputes between the parties under or relating to this Agreement
or the facts or circumstances leading to its execution, whether in contract,
tort or otherwise, shall be construed in accordance with and governed by the
laws (including statutes of limitation) of the State of New York, without regard
to conflicts of law principles that would require the application of the laws of
another jurisdiction.

 

(b)          Submission to Jurisdiction.   Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against Borrower or its properties in the
courts of any jurisdiction.

 

(c)          Venue.   Borrower hereby irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Requirements of Law, any objection
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 8.09(b). Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable
Requirements of Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(d)          Service of Process.   Each party hereto irrevocably consents to
service of process in any action or proceeding arising out of or relating to any
Loan Document, in the manner provided for notices (other than telecopier) in
Section 8.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.

 

- 66 -

 

  

SECTION 8.10      Waiver of Jury Trial.

 

Borrower hereby waives, to the fullest extent permitted by applicable
Requirements of Law, any right it may have to a trial by jury in any legal
proceeding directly or indirectly arising out of or relating to this Agreement,
any other Loan Document or the transactions contemplated hereby (whether based
on contract, tort or any other theory). Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section.

 

SECTION 8.11      Headings.

 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

SECTION 8.12      Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates' respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority or regulatory authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Requirements of Law or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 8.12, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to Borrower and its obligations or (iii)
any rating agency for the purpose of obtaining a credit rating applicable to any
Lender, (g) with the consent of Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than Borrower. For purposes of this Section, "Information" means all information
received from or on behalf of Borrower or any of its Subsidiaries relating to
Borrower or any of its Subsidiaries or any of their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by Borrower or any of its
Subsidiaries; provided that, in the case of information received from Borrower
or any of its Subsidiaries after the Cut-Off Date, such information is clearly
identified at the time of delivery as confidential. Any person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to

 

- 67 -

 

  

maintain the confidentiality of such Information as such person would accord to
its own confidential information.

 

SECTION 8.13      USA PATRIOT Act Notice and Customer Identification Information
and Verification.

 

Each Lender that is subject to the Bank Secrecy Act, as amended by the USA
PATRIOT Act, and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notify Borrower that pursuant to the customer identification
program and "know your customer" regulations and requirements of the Bank
Secrecy Act, they are required to obtain information and documentation, verify
identity, and record information that identifies Borrower, which information
includes the name, street address and taxpayer or other government
identification number (and other identifying information or documentation in the
event this information is insufficient to comply with the information or
verification requirements) that will allow such Lender or the Administrative
Agent, as applicable, to identify and verify the identity of Borrower. This
information and any documentation must be delivered to the Lenders and the
Administrative Agent promptly upon request. This notice is given in accordance
with the requirements of the Bank Secrecy Act and is effective as to the Lenders
and the Administrative Agent.

 

SECTION 8.14      Interest Rate Limitation.

 

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to the Loan, together with all fees, charges and other amounts
which are treated as interest on the Loan under applicable Requirements of Law
(collectively, the "Charges"), shall exceed the maximum lawful rate (the
"Maximum Rate") which may be contracted for, charged, taken, received or
reserved by a Lender holding any portion of the Loan in accordance with
applicable Requirements of Law, the rate of interest payable in respect of such
portion of the Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such portion of
the Loan but were not payable as a result of the operation of this Section shall
be cumulated and the interest and Charges payable to such Lender in respect of
other periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

 

[Signature Pages Follow]

 

- 68 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  NORTHSTAR REALTY FINANCE CORP.       By: /s/ Al Tylis     Name: Al Tylis    
Title: President

 

Credit Agreement

 

 

 

  

  UBS AG, STAMFORD BRANCH, as
Administrative Agent         By: /s/ Lana Gifas     Name: Lana Gifas     Title:
Director, Banking Products Services, US         By: /s/ Jennifer Anderson    
Name: Jennifer Anderson     Title: Associate Director, Banking Product Services,
US

 

Credit Agreement

 

 

 

  

  UBS AG, STAMFORD BRANCH, as Lender         By: /s/ Lana Gifas     Name: Lana
Gifas     Title: Director, Banking Products Services, US         By: /s/
Jennifer Anderson     Name: Jennifer Anderson     Title: Associate Director,
Banking Product Services, US

 

Credit Agreement

 

 

 

 

SCHEDULE A

 

LOAN SCHEDULE

 

1. Borrowing Date:    

September 29, 2014 

              2. Principal Amount of Loan:   $ 275,000,000           3. Maturity
Date:     September 19, 2017              



4.

Fixed Rate

   

4.60

%

 



Schedule A- 1

 

 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the "Assigned Interest"). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor: ______________________________       2. Assignee:
______________________________     [and is an Affiliate/Approved Fund of
[identify Lender]2]       3. Borrower: NORTHSTAR REALTY FINANCE CORP.       4.
Administrative Agent: UBS AG, STAMFORD BRANCH, as the administrative agent under
the Credit Agreement       5. Credit Agreement:  

 



 

 

2Select as applicable.

 

Exhibit A- 1

 

  

The Credit Agreement dated as of [__________ __, 20__] between NORTHSTAR REALTY
FINANCE CORP., the Lenders parties thereto, and UBS AG, STAMFORD BRANCH, as
Administrative Agent

 

6. Assigned Interest:

 

Aggregate Amount of
Loans for all Lenders   Amount of Loans Assigned   Percentage Assigned of
Loans3   $   $   %

 

Effective Date: _____________ ___, 20___

 

[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee's compliance procedures and
applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR       [NAME OF ASSIGNOR]         By:        Title:         ASSIGNEE  
    [NAME OF ASSIGNEE]         By:        Title:

 

 



 

3Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.

 

Exhibit A- 2

 

  

Consented to and Accepted:

 

UBS AG, STAMFORD BRANCH, as
Administrative Agent

 

By       Title:  

 

[Consented to:

 

NORTHSTAR REALTY FINANCE CORP.

 

By       Title:]4  

 



 

 

4To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

Exhibit A- 3

 

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.Representations and Warranties.

 

1.1Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

 

1.2.Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant thereto, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

 

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding

 

Exhibit A- 4

 

  

the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date.

 

3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

Exhibit A- 5

 

 

EXHIBIT B

 

FORM OF

NON-BANK CERTIFICATE

 

Reference is hereby made to the Credit Agreement, dated as of [_____], among
NorthStar Realty Finance Corp., a Maryland corporation (the "Borrower"), the
lenders from time to time party thereto, (the "Lenders") and UBS AG, Stamford
Branch, as Administrative Agent (together with any successor Administrative
Agent, the "Administrative Agent"), (as amended, restated, modified and/or
supplemented from time to time, the "Credit Agreement"). Capitalized terms used
herein that are not defined herein shall have the meanings ascribed to them in
the Credit Agreement. Pursuant to the provisions of Section 2.13(f) of the
Credit Agreement, the undersigned hereby certifies that:

 

1.          The undersigned (a) if it is not treated as a partnership for U.S.
federal income tax purposes, is the sole record and beneficial owner of the
obligations hereunder and under any Loan or if the undersigned is a Participant,
the participation (the "Obligations") in respect of which it is supplying this
certificate, and (b) if it is treated as a partnership for U.S. federal income
tax purposes, it is the sole record owner of the Obligations in respect of which
it is supplying this certificate, and its partners/members are the sole
beneficial owners of such Obligations. If the undersigned is a partnership for
U.S. federal income tax purposes, references to "the undersigned" in the
following paragraphs shall be deemed to apply instead to each of the
undersigned's partners/members, except for paragraph 2 in which case "the
undersigned" shall refer to both the partnership and each of its
partners/members.

 

2.          It is not a "bank" as such term is used in Section 881(c)(3)(A) of
the Code.

 

3.          It is not a "10 percent shareholder," within the meaning of
Section 881(c)(3)(B) of the Code, of the Borrower.

 

4.          It is not a "controlled foreign corporation" related to the Borrower
within the meaning of Section 881(c)(3)(C) of the Code.

 

  [NAME OF LENDER OR ADMINISTRATIVE AGENT]       By:       Name:     Title:

 

Date: _______________, _____

 



Exhibit B- 1

